      Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 1 of 101




                                                                               E R I C B. B R U C E
                                                                               700 13th Street, NW
                                                                               10th Floor
                                                                               Washington, DC 20005-3960
 Via Email                                                                     Tel +1 202 777 4545
                                                                               Fax +1 202 777 4555
 The Honorable Jed S. Rakoff                                                   Eric.Bruce@freshfields.com
 United States District Judge
 Daniel Patrick Moynihan                                                       November 10, 2020
 United States Courthouse
 500 Pearl Street
 Room 1340
 New York, NY 10007-1312


Re:      United States v. Parker H. Petit and William Taylor, No. 19 Cr. 850 (JSR)

Dear Judge Rakoff,

       In an effort to make the best use of the jury’s time in this matter, Defendant Parker H. Petit
submits this letter to respectfully request that Your Honor consider and admit several exhibits that
Mr. Petit proposes to offer into evidence through an unsworn reader in order to provide context
and understanding for testimony provided during trial proceedings.

         Specifically, these exhibits fall into four categories. First, the Defense requests that Your
Honor reconsider four exhibits, including two exhibits, DX-125 and DX-135, that Your Honor
previously offered to admit pending further “foundation” during proceedings. Tr. 1021:12-20.
Second, the Defense requests that Your Honor admit 14 documentary exhibits that are admissible
based on several hearsay exceptions under the Federal Rules of Evidence and, as set out below,
impeachment of Mr. Carlton’s and Mr. Schultz’s direct testimony. Third, the Defense requests
that Your Honor admit 16 audio exhibits that are admissible on the same grounds. And, fourth,
to the extent helpful, the Defense previews the summary exhibits that it intends to offer when it
calls its first witness in this matter.

I.       Request for Reconsideration

         1. Defense Exhibit 125

      This exhibit contains a June 25, 2015 email exchange involving Mr. Petit, Mr. Taylor,
Mike Carlton, and Lexi Haden about whether to rescind cancellation of Mr. Brooks’ consulting
agreement from earlier that day. Among other statements, Mr. Petit proposes (at p. 1):

The Freshfields Bruckhaus Deringer US LLP partners include members of the Bars of the State of New York and the District of
Columbia, Solicitors of the Supreme Court of England and Wales and Recht sanwälte of Germany
Abu Dhabi Amsterdam Bahrain Beijing Berlin Brussels Cologne Dubai Düsseldorf Frankfurt am Main Hamburg Hanoi Ho
Chi Minh City Hong Kong London Madrid Milan Moscow Munich New York Paris Rome Shanghai
Singapore Tokyo Vienna Washington
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 2 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 2

       I agree with this approach. We can continue to cope with this manic-depressive behavior. Like
       we did previously, I believe tomorrow we need to serve our legal remedies.

        In a letter motion to Your Honor on November 1, 2020, the Defense explained that DX-
125 reveals the states of mind for each of the individuals involved in the chain—Mr. Petit, Mr.
Taylor, Mr. Carlton, and Ms. Haden. Mr. Taylor suggests that he “thinks” there are several
breaches of the existing distributor agreement between MiMedx and CPM Medical. Mr. Carlton
speculates that he “thinks” another individual may be able to “fix the deal,” even though it is a
“[l]ong shot.” Based on the states of mind of his fellow officers and employees, Mr. Petit proposes
a forward-looking plan to “serve legal remedies” as soon as “tomorrow.” It is therefore apparent
that Mr. Petit was considering whether to terminate the same distributor that the Government
alleges that he bribed just one day later. This fact is highly probative of Mr. Petit’s good faith and
central to the defense theory in this case.

        During trial proceedings on November 2, 2020, Tr. 1021:12-20, Your Honor suggested
this exhibit was admissible, provided that the Defense laid a proper foundation. At this time, the
Defense cannot seek to admit this exhibit through testimony of Mr. Brooks or Ms. Haden, because
the Government has declined to call these witnesses. However, the Defense respectfully submits
that it has laid a proper foundation for the jury to consider the most recent email within this
chain—which captures Mr. Petit’s intention to find a way to continue the CPM relationship.
During testimony, Mr. Schultz spoke about his role as a “liaison” to CPM after the June 26, 2015,
including efforts to disclose GPO contracts during subsequent months. Tr. 1125:5-10, 1176:12-
1176:7. He also spoke at length about “tension” between the two businesses. Tr. 1037:17-21.

        Based on this record, there is no risk that the jury will misunderstand or misinterpret the
purpose or significance of this exhibit. To the contrary, this exhibit will help the jury to understand
a critical fact in this case—Mr. Petit’s motivation to rescind the cancellation and negotiate a
revised consulting agreement with Mr. Brooks that contained important compensation terms.

       2. Defense Exhibit 135

      This exhibit contains a June 26, 2015 email from Mr. Petit to Mr. Brooks, with Lexi Haden
and Mr. Carlton in copy, that rescinds cancellation of Mr. Brooks’ consulting agreement:

       What I was told yesterday was not factual. Therefore, the decision I made to cancel our Consulting
       Agreement was based on misinformation. With this email, I am rescinding the cancellation of your
       consulting agreement. Also, our management issues relative to your business will be resolved
       immediately. […] [T]here is no excuse for the lack of communication and information flow that
       has occurred. This is not the way that I wish to conduct business. I certainly apologize[.]

       In the same letter motion to Your Honor on November 1, 2020, the Defense explained that
DX-135 constitutes a verbal act with legal consequences. After cancelling Mr. Brooks’ consulting
agreement on June 25, 2015, Mr. Petit “rescind[ed] the cancellation.” In addition, the email
contains numerous statements that reveal Mr. Petit’s state of mind, including the statement that
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 3 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 3

he “believes” that he is “now fully informed as to the circumstances that have developed around
our mutual business activities” and he plans to “resolve[] immediately” the “management issues
relative to your businesses.” At the conclusion of the email, Mr. Petit also “apologize[s]”, which
is also a verbal act, rather than a statement offered for its truth in this case.

        During the November 2, 2020 trial proceedings, Your Honor suggested this exhibit was
admissible, provided that the Defense laid a proper foundation. For the same reasons described
with reference to DX-125 above, the Defense submits that subsequent trial testimony has provided
the jury with the necessary foundation by eliciting testimony and providing exhibits that show
that Mr. Schultz was in Dallas and offered to serve as Mr. Brooks’ advocate during consulting
agreement negotiations. Tr. 1133:2-13, 1134:13-20, 1347:19-1348:3. This exhibit explains the
conspicuous gap between the cancellation on June 25, 2015 and the reinstatement the next day.

       Based on this record, there is no risk that the jury will misunderstand or misinterpret the
purpose or significance of this exhibit. Instead, this exhibit fills a key factual gap in the record
and explains the precise events that resulted in the June 26, 2015 phone conversation with Mr.
Brooks and the subsequent June 26, 2015 amendments to the consulting agreement.

       3. Defense Exhibit 137

       This exhibit contains a June 26, 2015 email from Ms. Haden to Mr. Petit, Mr. Taylor, Mr.
Carlton, and Chris Cashman, that relates to internal discussions about the terms within Mr.
Brooks’ Second Amended Consulting Agreement. Ms. Haden explains:

       Here is a draft of the Brooks agreement. Let me know if you have comments, revisions, etc. Based
       on what I heard on the phone, I don’t think Brooks was completely understanding the benefit of
       some of the things that had been put into the last draft of the agreement.

         The Defense previously addressed this exhibit in its November 1, 2020 letter motion.
During the November 2, 2020 trial proceedings, Your Honor excluded this exhibit on rule of
completeness grounds. Tr. 1021:5-11. However, the Defense respectfully submits that this exhibit
is alternatively admissible under Rule 803(3) because it shows Ms. Haden’s state of mind at the
time of the drafting process. Ms. Haden explains that she does not “think Brooks was completely
understanding the benefit of some of the things that had been put into the last draft,” and she offers
comments in the draft agreement that address these perceived concerns.

       4. Defense Exhibit 140A

        This exhibit contains a June 26, 2015 email from Mr. Carlton to Mr. Taylor, with Mr.
Petit, Ms. Haden, and Mr. Cashman in copy, that relates to internal discussions about the terms
within Mr. Brooks’ amended consulting agreement. In the latest email in this chain, Mr. Carlton
writes, “In Pete’s office.” This statement apparently refers to Mr. Carlton’s location at the time.
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 4 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 4

        The Defense also addressed this exhibit in its November 1, 2020 letter motion. During the
November 2, 2020 trial proceedings, Your Honor excluded this exhibit on rule of completeness
grounds. Tr. 1021:5-11. However, the Defense respectfully submits that this exhibit is admissible
for two alternative reasons. First, Mr. Taylor asks a question: “I thought we needed him to forgo
the stock from June 11 of this year for the $200K?” As Your Honor has noted during trial
proceedings, a question is never hearsay. Tr. 242:25. Second, Mr. Carlton appears to reveal his
then-current location, “[i]n Pete’s office.” This statement qualifies as a present sense impression
under Rule 803(1) because Mr. Carlton describes “an event or condition […] while or immediately
after [he] perceived it.” That Mr. Carlton was likely in Mr. Petit’s office while the terms of the
agreement were being negotiated is relevant because it refutes Mr. Carlton’s testimony that he
was uninvolved in this process. It also completes an essential storyline that is conspicuously
absent from the Government’s curated narrative—Mr. Petit considered the $200,000 payment
term openly alongside top MiMedx executives because he believed the payment served a
legitimate business purpose to resolve an outstanding business dispute.

 II.     Request for Admission of Document Exhibits

         1. Defense Exhibit 51

        This exhibit contains an October 1, 2014 email from Bill McLaughlin to Mr. Taylor, with
Mr. Brooks in copy, that attaches a projected forecast for future CPM purchase orders, including
a projected $1.3 million during the second quarter of 2015 (at p. 5).

        As Mr. Schultz acknowledged during cross examination, Tr. 1117:5-11, the CPM
Distributor Agreement required CPM to provide quarterly purchase forecasts. The attached
forecast constitutes a business record under Rule 803(6) because it was a regularly-created record
of CPM future product demands that CPM provided as part of a contractual obligation. Further,
the email and attachment reflect Mr. McLaughlin’s state of mind under Rule 803(3) because the
projection reflects a future intention to purchase $1.3 million of MiMedx product during the
second quarter of 2015. This fact is highly relevant because it directly contradicts testimony that
CPM “didn’t want” any product during this quarter, Tr. 618:1-3, even though CPM itself projected
a minimum $1.3 million purchase order nine months earlier.

         2. Defense Exhibit 111

        This exhibit contains text messages between Mr. Brooks and Charlie Hopper, who is the
principal for another distributor company. In a June 23, 2015 text message, Mr. Brooks expresses
anger toward MiMedx based on direct sales to Texas hospitals:

         It looks like I’m not going to order Anything from Mimedx this quarter. I caught them selling
         direct into 4 more hospitals. […] I give up. My non-compete is up in November!!

       This exhibit is admissible as evidence of Mr. Brooks’ state of mind under Rule 803(3).
Mr. Brooks expresses his anger based on his belief that MiMedx has made additional direct sales
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 5 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 5

to hospitals in Texas. He expresses his future intention to not order any MiMedx product. This
exhibit is not offered for its truth, but instead to establish that Mr. Brooks believed that he had a
legitimate business grievance against MiMedx just prior to the subsequent negotiation of the
amended consulting agreement and the $200,000 payment term on June 26, 2015.

        3. Defense Exhibit 116

      This exhibit contains a June 23, 2015 text message from Mr. Brooks to Mr. McLaughlin,
the CPM head of finance. Mr. Brooks states that he believes MiMedx owes him substantial
amounts of compensation based on recent business tensions:

        Tell Taylor we put up with to[o] much crap from them. 50K shares now & 50 k in a year!!! 0.00
        $ value & no restrictions. They can take from petite personal stash. 1.2 mm in stock is a lot less
        then the 30+% drop in Mimedx stock value. We also want to see ALL there Texas contracts they
        have hidden from us. Try that out sunshine[.]

        As with DX-111 above, this exhibit is admissible as evidence of Mr. Brooks’ state of mind
under Rule 803(3). Mr. Brooks expresses his frustration that CPM puts up with too much “crap”
from MiMedx, which is an apparent reference to the direct sales frustrations that Mr. Brooks
shared with Mr. Hopper on June 23, 2015. See DX-111. In this case, Mr. Brooks also assigns a
monetary value to these frustrations—suggesting that CPM business losses amount to $1.2 million
and proposing that MiMedx compensate him with equivalent stock options. As above, this exhibit
is not offered for its truth, but instead to establish that Mr. Brooks believed that he had a legitimate
business grievance against MiMedx just prior to the negotiation of the amended consulting
agreement and the $200,000 payment term on June 26, 2015.

        4. Defense Exhibit 118

        This exhibit contains a June 24, 2015 email from Mr. Taylor to Mr. Carlton and others,
with Mr. Schultz in copy, that attaches a CPM proposed mix of products for purchase. Mr. Taylor
asks the following question about the proposed mix:

        Take a look and let me know if this mix will work. If not, please let me [know] what portion you
        can do, and then what a proposed updated mix would look like that we can deliver.

        This exhibit is admissible on multiple grounds. First, Mr. Taylor’s statement amounts to
a question. He is uncertain about whether the CPM proposed mix is viable, and he reaches out to
several sales and inventory employees to obtain the answer. Again, as Your Honor has noted
during proceedings, a question is never hearsay. Tr. 242:25. Second, this exhibit reveals Mr.
Taylor’s state of mind under Rule 803(3). Although Mr. Taylor is uncertain about whether the
mix will be viable, he copies six separate sales and inventory employees on the email. It suggests
that Mr. Taylor did not have a concern about openly raising this issue within the company.
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 6 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 6

       5. Defense Exhibit 136A

       This exhibit contains a June 26, 2015 email from Mr. Petit to Mr. Brooks that attaches a
term-sheet with proposed agreements on eight business issues. For example, it includes the
following: “In replacement of the June 2015 RSAs (15,000), MiMedx will convert it to a $200,000
consulting fee.” It also addresses overrides, GPO contracts, and future product discounts.

        This exhibit is admissible as evidence of Mr. Petit’s state of mind under Rule 803(3). The
term-sheet reflects several actions that Mr. Petit proposes to take in the future, such as providing
CPM with visibility into GPO contracts. The second bullet also reflects Mr. Petit’s belief that the
$200,000 did not initially arise as an inducement for the purchase order but as a “replacement”
for previous stock options. This fact is central to the good faith defense in this case—and directly
contradicts the Government’s theory that the $200,000 payment was nothing more than a bribe.

       6. Defense Exhibit 138

       This exhibit contains a June 26, 2015 text message from Bill Cochrane to Mr. Brooks
about a telephone call that took place on the evening of June 25, 2015 involving Mr. Cochrane,
Mr. Carlton, Mr. Schultz, and Mr. Petit. Mr. Cochrane explains:

       Jeff [Schultz] just said Pete [Petit] listened to the call that I [Cochrane] had with Mike [Carlton]
       and Jeff after we left you. Mike had either recorded it or took good notes on about [sic] all the
       ways I said Mimedx had fuck[ed] you and other distributors. Supposedly that’s when he said well
       guys. Regardless of how this turns out we owe the man an apology.

       This exhibit is admissible as evidence of Mr. Cochrane’s state of mind under Rule 803(3).
Mr. Carlton recounts a phone call involving Mr. Schultz and Mr. Carlton on the previous evening.
He shares his belief that MiMedx has harmed CPM in various ways. Mr. Cochrane’s message
also contains a contemporaneous statement from Mr. Schultz that Mr. Petit listened to the phone
conversation. The exhibit is highly relevant to Mr. Schultz’s state of mind, including Mr. Schultz’s
testimony that disputes with CPM over direct sales in the Texas market “might have come up”
with MiMedx colleagues at this time. Tr. 1122:1-7.

       7. Defense Exhibit 142A

        This exhibit contains a June 26, 2015 email from Mr. McLaughlin to Ms. Haden and Mr.
Carlton. Mr. McLaughlin provides “proposed changes to Mark’s amended consultant agreement”
and attaches an updated version of that agreement. Mr. McLaughlin’s agreement additions include
several terms that relate (at p. 4) to a 25 percent override to a sub-distributor and future details
about MiMedx’s GPO contracts in Texas.

       This exhibit is admissible on two grounds. First, this exhibit is admissible as a verbal act
under Rule 801(c). During negotiations with Ms. Haden, who was MiMedx’s General Counsel,
Mr. McLaughlin submits “proposed changes” to the consulting agreement. Mr. McLaughlin’s
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 7 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 7

proposal—especially when made to MiMedx’s lead attorney—constitutes an offer that MiMedx
could have accepted at that time. Indeed, just hours later, the parties reached a final agreement.
Second, this exhibit is admissible as evidence of Mr. McLaughlin’s state of mind under Rule
803(3). The nature of Mr. McLaughlin’s counter-proposals unveil a critical fact in this case: the
CPM representative involved in finalizing the agreement details believed the agreement should
include terms that resolved the direct sales dispute.

       8. Defense Exhibit 165

         This exhibit contains a July 2, 2015 email from Ms. Haden to Mr. Petit, Mr. Taylor, and
Mr. Cashman, with John Cranston and Mike Senken from the Accounting Department in copy,
that attaches a copy of Mr. Brooks’ final consulting agreement. Ms. Haden writes:

       Hi, we need to pay Mark Brooks the $200,000 consulting fee per the attached final agreement.
       Whoever is authorized to approve this request, will you please let accounting know so they can
       process?

        This exhibit is admissible on two grounds. First, Ms. Haden asks a question: “Whoever is
authorized to approve this request, will you please let accounting know so they can process?” As
Your Honor has noted, a question is never hearsay. Tr. 242:25. Second, this email is admissible
under Rule 803(3) for its effect on the state of mind on the recipients, who were, in this case, the
leaders of MiMedx’s Accounting Department. Ms. Haden’s choice of words is absolutely critical
to the factual merits of this case: in the primary communication to the Accounting Department
about the consulting agreement, the company’s top attorney tells the Accounting Department that
the $200,000 payment is a “consulting fee”. If Ms. Haden explained that the larger purpose of the
payment was to resolve various business disputes, including business losses related to GPO
contracts, the Accounting Department may have treated the $200,000 differently in terms of the
subsequent revenue recognition analysis.

       9. Defense Exhibit 171

       This exhibit contains a July 2, 2015 email exchange that involves the same subject and
same participants as DX-165 above. In this extended version of that communication, Ms. Haden
provides an update on her intentions with regard to making the $200,000 payment:

       By the way, I don’t think we could issue check today because there is no one here with check
       signing authority. So, I will just let Bill M. know the check with go out Monday. I think they will
       be fine with that.

       This exhibit is admissible for the reasons described with reference to DX-165 above. In
addition, this extended version of the email chain is probative of Ms. Haden’s state of mind under
Rule 803(3) because it shows Ms. Haden’s future plan to make the payment to Mr. Brooks on
“Monday.” It also demonstrates Ms. Haden’s belief that it was necessary to obtain the check from
someone with “signing authority.” This is yet another crucial fact in this case. Contrary to trial
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 8 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 8

testimony from Mr. Schultz that MiMedx management wanted to avoid putting the payment “on
the books to our audit committee,” Tr. 1144:17-22, this email clearly indicates Ms. Haden’s
intention to make sure that the payment went through proper “authority” channels.

       10. Defense Exhibit 249

        This exhibit contains an October 5, 2015 email from Claudia Bell, a MiMedx executive
legal assistant, to Mr. Brooks that attaches a formal letter that threatens to terminate the CPM
Distributor Agreement unless CPM takes certain actions to address outstanding disputes. The
letter makes clear that CPM can exchange but not return product. It also explains:

       Following the signing of the Fourth Amendment [to the Distributor Agreement] […] the average
       days in accounts receivable for the third quarter rose to 139 days. […] [E]ven under the more
       permissive payment terms described in the Fourth Amendment, CPM is in default. Pursuant to
       Section 16.2(iii) of the Agreement, CPM has 15 days to cure this default, or MiMedx will proceed
       with its right to terminate the Agreement.

        This exhibit is admissible as a verbal act under Rule 801(c) because it contains a statement
with legal consequences. Mr. Petit states that, unless certain events take place, he will “terminate”
the agreement within 15 days. See, e.g., Arasimowicz v. Bestfoods, Inc., 81 F. Supp. 2d 526, 528
(S.D.N.Y. 2000) (“[G]iven the fact that the Confirmation Letter was a legally operative document
[…] the copy of the letter would be admissible as non-hearsay under Rule 801(c).”) In addition,
this exhibit is admissible as a business record under Rule 803(6) because it is a formal letter to a
distributor that was created in the ordinary course of business to convey legal information.

       11. Defense Exhibit 270

         This exhibit contains an October 21, 2015 email from Ms. Haden to Thorton Kuntz and
Theresa Tardell that attaches a formal letter that terminates the CPM Distributor Agreement. The
letter contains the following language:

       I have not received a response to my October 5, 2015 letter to you regarding your default under
       the Distributor Agreement. As the default has not been cured within the 15 day period specified
       in the Distributor Agreement, this will serve as notice that MiMedx is exercising its right to
       terminate the Distributor Agreement pursuant to Section 16.2(iii), and the Consulting Agreement
       pursuant to Section 3(c).

        As above, this exhibit is admissible as a verbal act under Rule 801(c) because it contains
a statement with legal consequences. Mr. Petit states that he is terminating CPM’s Distributor
Agreement and Mr. Brooks’ Consulting Agreement. In addition, this exhibit is admissible as a
business record because it is a formal communication to a distributor that was created in the
ordinary course of business in order to convey legal information.
    Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 9 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 9

        12. Defense Exhibit 658

       This exhibit contains a September 25, 2015 email from Mr. Petit to Mr. Brooks that
describes the current state of business relations between CPM and MiMedx. Among other topics,
Mr. Petit expresses his opinion on the status of GPO contracts (at p. 1):

        MiMedx has completed everything we committed to regarding GPOs and helping CPM access our
        contracts. […] The open items for CPM are for you to advise which contracts you want to join,
        details on how you will report the sales, and then how you will pay the GPO fee associated with
        your sales.

       This exhibit is admissible under Rule 803(3) because it captures Mr. Petit’s state of mind
that MiMedx has “completed everything we committed to regarding GPOs and helping CPM
access our contracts.” This statement is not offered for its truth. Rather, it reveals a critical detail
about Mr. Petit’s good faith belief that, after negotiating a GPO-related settlement during June
2015, MiMedx had continued to work with CPM to join these contracts.

        13. Defense Exhibit 1005

        This exhibit contains a weighted average of commercial interest rates for the fourth quarter
of 2015 based on data maintained by the Federal Reserve Bank of St. Louis. It demonstrates that
that the average commercial loan rate was just over two percent during this timeframe. The
Defense and Government agree that it is admissible as a business record under Rule 803(6).

         This exhibit is directly relevant to testimony from Government witnesses that SLR
Medical was not an economically viable entity because, allegedly, it could not qualify for a
commercial loan. During direct examination, Mr. Booher testified that it would be a “challenge”
for Mr. Morrison to qualify for a $250,000 loan. Tr. 1370:19-1371:7. Mr. Urbizo later testified
that it “would have mattered” if Mr. Morrison was unsuccessful in obtaining a commercial loan.
Tr. 1868:16-23. This exhibit demonstrates two points that the Government has failed to present
to the jury. First, the market for commercial loans was highly competitive, as indicated by the
historically low two percent prevailing interest rate. Second, the market rate was actually lower
than the actual rate that Mr. Morrison subsequently obtained and successfully paid to Torpin LLC,
based on the 5 percent interest rate in the loan. See GX-1084 (in evidence).

        14. Government Exhibit 202-T

        This exhibit contains the transcript of a July 30, 2015 MiMedx earnings conference call
that contains statements from Mr. Senken, the Chief Financial Officer, among other participants.
Specifically, Mr. Senken states (at p. 20):

        As Bill mentioned, and I don’t like to bring this out, in case any customer is listening, we target
        around 75 days. […] Part of what happens as you’re growing and you’re adding, let’s say, new
        commercial accounts and new reimbursements, typically there is a slower process upfront in terms
   Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 10 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 10

       of getting the claims paid to the hospital or the clinic or the doctor's office. And then over time, it
       becomes more normalized. […] Practically speaking, the payments are a reflection of how quickly
       they get reimbursed. And that's a big part of what's happening.

          This exhibit is admissible under Rule 803(3) as evidence of Mr. Senken’s state of mind.
Defendants do not offer this exhibit for its truth about MiMedx’s average days sales outstanding
at this time, but as evidence that Mr. Senken believed that it was not a problem to publicly disclose
that MiMedx frequently offered flexible payment terms.

III.   Request for Admission of Audio Transcript Exhibits

       These potential exhibits, which are identified as PP_000001_T through PP_000030_T,
contain transcripts of recorded voicemails from Mr. Schultz to Mr. Petit during the time period
from July 19, 2018 to March 12, 2019. These exhibits impeach Mr. Schultz’s repeated testimony
that Mr. Petit’s business practices made him feel “uncomfortable.” See, e.g., Tr. 1238:2-7.

      To illustrate, the following is an excerpt from an August 22, 2018 voicemail, identified as
PP_000009_T, that followed Mr. Petit’s resignation from his CEO position:

       I know you're probably busy with stuff, but just, ah, concerned about ya and, ah, just want you to
       know, I love you buddy, and I’m thinking about you, praying for ya, and, uh, hope everything’s
       going as, as good as it can be.

       In addition, the following is an excerpt from a September 20, 2018 voicemail, identified
as PP_000019_T, that followed MiMedx’s decision to terminate Mr. Petit “for cause”:

       I just saw the news, buddy. I'm thinking about you, praying for ya, and uh, you know I love you
       and I’m always in your corner, so, uh, these guys don't know what the hell they're doing. They
       have no fuckin’ idea about a healthcare company. There's no leadership in this organization and
       it’s absolutely disheartening.

       And […] I’m so sorry for what they are doing to you, and Bill. I, I am deeply, deeply saddened by
       it, buddy. But I just want you to know I’m thinking about you and praying for ya.

       Alright, I love you buddy.

       These exhibits are admissible as evidence of Mr. Schultz’s state of mind under Rule
803(6). Mr. Schultz expresses “love” for Mr. Petit, who he describes as a “buddy,” and
emphasizes he is in Mr. Petit’s “corner.” Mr. Schultz also expresses his sorrow at “what they [the
MiMedx Board of Directors] are doing to you.” These exhibits provide valid impeachment
evidence related to Mr. Schultz’s repeated testimony that he was “uncomfortable” with Mr. Petit’s
business practices, including testimony that Mr. Petit orchestrated a “bribe” and pressured Mr.
Schultz to “lie” about it. Tr. 1020:2-5, 1144:17-22, 1238:2-7. Mr. Schultz even testified that he
could not make use of the MiMedx “compliance hotline” because “Pete controlled everything.”
   Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 11 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 11

Tr. 1323:9-13. These voicemails paint a starkly different picture of Mr. Schultz’s actual
sentiments toward Mr. Petit and the MiMedx company as a whole.1

IV.    Summary Exhibits

        Mr. Petit’s first witness in this matter will be a summary witness, through whom we will
offer a series of summary exhibits, as follows.

       1. SLR-Related Exhibits (DX-608 and DX-672)

        Beginning with its Opening Statement and throughout its case-in-chief, the Government
has continually tried to paint SLR as a tiny operation, with minimal sales and cash flow, that could
not support a $4.6 million order in Q3 2015—and did not pay for it. Mr. Petit should be permitted
to rebut this contention.

        Indeed, the Government opened the door to this type of evidence by stating (incorrectly)
in its Opening Statement that “one distributor, he agreed to take millions of dollars of product to
help them meet their number at the end of the quarter. But the problem was the distributor was
having trouble paying. Months went by and they were barely paying.” Tr. 35:10-13.

         Further, throughout testimony, Mr. Schultz continually described SLR as “very minimal
the business he [Jerry Morrison] was doing,” Tr. 982:12, and that he only had sales of “10 grand,
maybe 15 grand a month at the max. Nothing. Very minimal.” Tr. 982:15-16. Mr. Schultz went
on to describe in great detail a conversation he had with Jerry Morrison, in which Jerry Morrison
showed him the product he had just purchased and Mr. Morrison purportedly said: “It will
probably take me two years to sell this product. He goes, I don’t know how I am going to get rid
of it.” Tr. 983:20-22.

        This testimony and argument undoubtedly left a false impression in the minds of the jurors
that Jerry Morrison did not pay MiMedx for the product for up to “two years.” However, the true
facts are far different and the jury should now be permitted to hear them.

        As depicted in DX-608, SLR had a respectable cash balance in its bank accounts in late
December-early January ranging between $400,299 to $721,995. Further, as depicted in DX-672,
SLR made substantial payments against the $4.6 million order starting in December 2015 and
carrying through the remainder of 2016. Ultimately, in far less than the “two years” referenced by
Mr. Schultz, SLR paid off $3,434,362 towards the $4.6 million sale.

        During this time period, Mr. Morrison received a loan from Todd Campbell, Mr. Petit’s
son-in-law, as the Government has already demonstrated. However, the Government seeks to

1 Defense counsel only recently became aware of these voicemail recordings as a result of their
  efforts to comply with the “if, as, and when” subpoena issued to Mr. Petit by the Government.
   Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 12 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 12

have it both ways. They have incorrectly led the jury to believe that Mr. Morrison was not making
payments towards the $4.6 million order, while simultaneously putting in proof that he took a
loan for $1.5 million. This has created a lopsided and factually incorrect presentation for the jury.

        Indeed, the entire picture painted by the Government is inaccurate, and Mr. Petit seeks
only to put evidence before the jury that show the true facts.

       2. Timing of Payment on Invoices (DX-604)

        Further, throughout the Government’s case, they have sought to cast a sinister gloss where
payments from the four distributors at issue were made outside of the 30-day contractual terms in
the distributor agreements as somehow evidence of fraud or the defendants’ fraudulent intent.
However, nothing could be further from the truth.

        As DX-604 demonstrates, it was very common for MiMedx to receive payments outside
of the 30-day window to the point that over 50,000 payments were received outside of 30 days.
Undoubtedly, this evidence helps negate the inference of fraudulent intent suggested by the
Government and Mr. Petit seeks to offer it.

       3. MiMedx Reserves (DX-605)

        Prior to Opening Statements, counsel for Mr. Petit sought permission to “mention in my
opening, subject to this conversation and request, […] The existence of reserves at MiMedx and
that Mr. Petit made certain business decisions in the context of knowing that those reserves
existed.” Tr. 14:3-7. The Government did not object because “there’s independent evidence about
the existence of reserves,” so the Court allowed counsel to open on this issue. Tr. 14:10-13.

      Mr. Petit now seeks to prove in his case-in-chief what he promised the jury during his
Opening Statement, especially after seeking approval from the Court to do so.

       4. MiMedx Stock’s Reaction to Revenue Announcements (DX-607)

        Throughout the trial, the Government has also repeatedly offered evidence and testimony
that both defendants were very concerned with meeting their quarterly revenue targets, often
because they were concerned about the company’s stock price. Mr. Petit should be allowed to
rebut this evidence as well.

       DX-607 shows the true facts concerning the correlation between what happened when the
company met its quarterly revenue guidance and when it missed that guidance. Specifically, in
each quarter of 2015, MiMedx met its quarterly revenue guidance, but its stock price nonetheless
dropped an average of 7.95 percent. In Q1 2016, MiMedx missed its quarterly revenue guidance
and the company stock dropped a similar 8.8 percent. This evidence should be permitted to rebut
the misleading picture painted by the government regarding the correlation between meeting the
company’s quarterly revenue and its effect on the company’s stock price.
     Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 13 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 13

V.     Conclusion

       For the foregoing reasons, the Defense respectfully requests that Your Honor consider and
admit these exhibits based on the applicable hearsay exceptions under the Rules of Evidence and
for impeachment purposes, where indicated.

        Thank you for Your Honor’s consideration in this matter.

                                            Respectfully submitted,

                                             /s/ Eric B. Bruce           .
                                             Eric B. Bruce
                                             Jennifer B. Loeb
                                             Freshfields Bruckhaus Deringer US LLP
                                             700 13th Street, NW
                                             10th Floor
                                             Washington, DC 20005
                                             Telephone: (202) 777-4577
                                             Email: Eric.Bruce@freshfields.com
                                             Email: Jennifer.Loeb@freshfields.com


                                             Matthew I. Menchel
                                             Amanda N. Tuminelli
                                             Kobre & Kim LLP
                                             800 Third Avenue
                                             6th Floor
                                             New York, NY 10022
                                             Telephone: (212) 488-1200
                                             Email: matthew.menchel@kobrekim.com
                                             Email: amanda.tuminelli@kobrekim.com

                                             Attorneys for Parker H. Petit




(Enclosure)
   Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 14 of 101

The Honorable Jed S. Rakoff
November 10, 2020
Page 14

cc by electronic means:


 Edward Imperatore                      William D. Weinreb
 Scott Hartman                          Michael T. Packard
 Daniel Tracer                          Quinn Emanuel Urquhart & Sullivan, LLP
 Assistant United States Attorneys      111 Huntington Ave., Suite 520
 The Silvio J. Mollo Building           Boston, MA 02199
 One Saint Andrew’s Plaza               Telephone: (617) 712-7100
 New York, NY 10007                     Email: billweinreb@quinnemanuel.com
 Telephone: (212) 637-2327              Email: michaelpackard@quinnemanuel.com
 Email: Edward.Imperatore@usdoj.gov
 Email: Scott.Hartman@usdoj.gov         William A. Burck
 Email: Daniel.Tracer@usdoj.gov         Quinn Emanuel Urquhart & Sullivan, LLP
                                        1300 I Street NW, Suite 900
 Attorneys for the United States        Washington, D.C. 20005
                                        Telephone: (202) 538-8000
                                        Email: williamburck@quinnemanuel.com

                                        Attorneys for William Taylor
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 15 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 16 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 17 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 18 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 19 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 20 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 21 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 22 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 23 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 24 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 25 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 26 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 27 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 28 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 29 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 30 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 31 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 32 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 33 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 34 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 35 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 36 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 37 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 38 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 39 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 40 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 41 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 42 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 43 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 44 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 45 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 46 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 47 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 48 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 49 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 50 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 51 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 52 of 101
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 53 of 101




                                                                    DEFENDANTS’
                                                                      EXHIBIT
                                                                        658
                                                                    19 Cr. 850 (JSR)
                           DX 658-001
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 54 of 101




                           DX 658-002
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 55 of 101




                           DX 658-003
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 56 of 101




                           DX 658-004
Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 57 of 101




                                                                    DEFENDANTS’
                                                                      EXHIBIT
                                                                       1005
                                                                    19 Cr. 850 (JSR)
                          DX 1005-001
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 58 of 101




       THOMSON REUTERS STREETEVENTS
       EDITED TRANSCRIPT
       MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

       EVENT DATE/TIME: JULY 30, 2015 / 2:30PM GMT




THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216625
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 59 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

CORPORATE PARTICIPANTS
Thornton Kuntz MiMedx Group, Inc. - SVP - Administration
Parker Petit MiMedx Group, Inc. - Chairman, CEO
William Taylor MiMedx Group, Inc. - President, COO
Michael Senken MiMedx Group, Inc. - CFO


CONFERENCE CALL PARTICIPANTS
William Plovanic Canaccord Genuity - Analyst
Matthew Hewitt Craig-Hallum Capital Group - Analyst
Brad Mas Needham & Company - Analyst
Bruce Jackson Lake Street Capital Markets - Analyst
Mark Landy Northland Capital Markets - Analyst
Jason Wittes Brean Capital - Analyst
Joseph Munda First Analysis - Analyst


PRESENTATION
Operator
Good day, ladies and gentlemen, and welcome to the MiMedx Group Q2 Earnings Call. At this time, all participants are in a listen-only mode.

(Operator Instructions).

As a reminder, today's conference call is being recorded.

I would now like to turn the conference over to Mr. Thornton Kuntz, Senior Vice President of Administration. Please go ahead, sir.


Thornton Kuntz - MiMedx Group, Inc. - SVP - Administration
Thank you, operator, and good morning, everyone. This presentation contains forward-looking statements within the meaning of Section 27A of
the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are based upon the current beliefs and
expectations of our management and are subject to risks and uncertainties. Actual results may differ materially from those set forth in, contemplated
by, or underlying the forward-looking statements, based on factors described in this conference call and in our reports filed with the Securities and
Exchange Commission, including our Form 10-K for the year ended December 31, 2014, and our most recent 10-Q. We do not undertake to update
or revise any forward-looking statements except as may be required by the company's disclosure obligations in filing it makes with the Securities
and Exchange Commission under Federal Securities laws.

With that, I will turn the call over to Petit, MiMedx's Chairman and CEO.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Thank you, Thornton. Welcome and thanks for joining us for our second quarter conference call. I have with me today Bill Taylor, our President and
Chief Operating Officer; Mike Senken, our Chief Financial Officer; and Thornton Kuntz, our Senior Vice President of Administration. There are also
other executives in the room.

                                                                                                                                                                           2

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216626
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 60 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

We concluded another very strong quarter. We would like shareholders to take note of two key developments that should clearly signify that
MiMedx will not experience a revenue drop because of some type of dramatic change in demand for allograft products. First, CMS has issued its
proposed payment policy for 2016 for skin substitutes. There are no significant changes in proposed reimbursement. I think there was some
considerable misinformation circulating that there would be huge reimbursement reductions by CMS. Frankly, the MiMedx EpiFix allograft should
save the Medicare and commercial system significant amounts of costs, and we continue to find ways to provide the most cost-effective solutions
for our patients, providers, and payers. We do not foresee any significant issues in reimbursement area in the near future.

Second, but just as important, it has been reported by SmartTRAK, that Medline, a major supplier of healthcare products to the hospital sector, has
announced it will be withdrawing its amniotic tissue from the market in September. This should be a clear indication that when a large well-established
healthcare supply organization cannot develop significant revenues so that they decide to leave the market, the MiMedx presence should be
considered to be the major deterrent.

Over the last several years, we've established a very strong leadership position in advanced wound care sector of healthcare. This has been
accomplished through investments in clinical and scientific studies, other investments in corporate infrastructure, and significant investments in
a sales force that is very well trained; and a majority of whom have significant experience in advanced wound care. Incidentally, Medline is one of
the parties that we have brought suit against for patent infringement because we believe the amniotic tissue product violates our patent; also, of
course, their supplier of their product, which is MTF.

Again, I consider these two very significant [advantage] relative to our future presence and growth in the advanced wound care sector of healthcare.
It should clearly indicate that we have achieved the leadership role here in a period of several years, and we will remain the leader.

Now, let me reiterate some of our quarterly highlights quickly. The second quarter was our 15th consecutive quarter of meeting or exceeding our
revenue guidance. Our second quarter revenues were almost 80% higher than our second quarter a year ago. Our Wound Care sales grew 85%
over second quarter last year. Our Surgical, Sports Medicine, Orthopedic revenues increased 114% over second quarter of last year. Our adjusted
EBITDA of $10.6 million represented a 265% improvement over the second quarter of 2014. Our net income for the quarter of $5.4 million was 12%
of our revenues and should be compared to a loss of almost $400,000 in the second quarter of 2014. Our adjusted EBITDA of $10.6 million was 23%
of revenues.

In our opinion, these are extraordinarily good results and an indication of our management expertise throughout the corporation. There are very
few issues that we do not effectively manage, and with a number of troublesome issues we have dealt with over last two years, I wish to applaud
our executives for managing through those matters exceptionally well while they continue through this very effective financial results.

We had another exceptional period of adding commercial health plan coverage. While this quarter was not quite as exceptional as our first quarter,
which I reminded everyone at that time, it was unusually good. This quarter was quite robust with only a small percentage now of commercial lives
for whom we have yet to receive coverage. We added another 12 million-plus covered lives for the second quarter, which brings our total commercial
coverage to approximately 160 million lives. Medicare has about 36 million covered lives. Also, we have 29 states providing Medicaid coverage.

All of this has been a result of several years of very hard and diligent work by our management staff. The foundation element happens to be our
20-plus publications, six of which were randomized controlled trials and seven of which were scientific studies of significance. We will continue to
maintain high standards for our publications and continue to educate our sector of healthcare what many pro-medical evidence happens to be.

So from a revenue standpoint, we had another quarter with significant progress. The strong growth occurred despite the issues associated with
the expiration of pass-through status for EpiFix Medicare reimbursement. I know that was a concern. It was an issue for which we developed plans
over a year ago. When it had affected the first quarter and a portion of the second quarter, I believe the actions we took in terms of offering new
products that would be at or under the bundle price and products that would help alleviate pricing pressures on larger wounds were effective.
Also anytime that billing processes and related considerations change, there is a significant lag in wound care centers and hospitals building process
on getting back on track. This disruption does affect the rate at which our product or any products of these changes are utilized due to the uncertainty
for the provider institutions. We understand these complexities and manage them well.



                                                                                                                                                                           3

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216627
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 61 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

I believe we resolved the vast majority of those issues and related questions during the second quarter. It looks as if we have dealt with those
market changes relatively efficiently in the first and second quarter. And we expect the clinical demand for EpiFix in wound care setting will not
be significantly affected by these non-clinical issues in the future.

Relative to our patent suits, we have made some progress. We have had mostly positive results from the litigation. I believe the competitors, who
we think are violating our patents, know clearly that we will persevere until we bring these matters to a just conclusion. However, I will remind you
again that most product line protection endeavors occur in the marketplace. We review our patent portfolio as a strong company asset, and we
will protect it accordingly. We also work very diligently to be sure that our products have the best clinical and scientific evidence, the best
reimbursement coverage, the best contractual coverage with IDNs and GPOs, and the best and most highly trained people representing us to
providers. That's where the real battles occur and finally where the war is won. Our current leadership position should verify how this is going to
end.

Relative to the OIG subpoena we received last year, we have had some developments in finalizing this process. As we previously discussed with
you on March 23rd of this year, the government indicated it was declining to intervene at the time in the qui tam action that gave rise to the OIG
subpoena. If the relator intended to carry the suit forward, they had 120 days from that date to serve the complaint on MiMedx. The relator has
not done so, and we have no indication they intend to proceed with the case. As has been discussed on previous call, it is extremely unusual for
an OIG case of this nature to be included in a matter of months, and I'll emphasize, extremely rare. I believe that it's an attribute to our corporate
integrity and our business practices.

Relative to the Food and Drug Administration, we have continued to have discussions and written communications with them during the quarter.
As we previously noted, at the end of December, the FDA filed an indication of their desire to change or clarify their interpretation of the regulations
related to skin substitutes. They did this by issuing new draft guidance documents. This created a major reaction from industry trade associations,
including the American Association of Tissue Banks, AdvaMed, and the Alliance for Regenerative Medicine. They all have strong comments relating
to the lack of a scientific basis for these proposed changes, their interpretations with the FDA current regulations, and the FDA's legal right to make
these changes without going through the formal process of notice and comment rulemaking. Therefore, for the first time, MiMedx has not been
standing alone in terms of the issues associated with an untitled letter.

We intend to continue our discussion with the agency relative to issues associated with the untitled letter. However, we're also rapidly progressing
down the IND and BLA pathway. We've begun enrolling patients for IND/BLA study for our EpiFix allograft, uses of injectable for plantar fasciitis.
We're close to filing our second IND/BLA relative to other uses of the micronized product. We'll keep you informed as this progress unfolds.

I'll turn the discussion over to Bill Taylor, our President and Chief Operating Officer. Bill?


William Taylor - MiMedx Group, Inc. - President, COO
Thanks, Pete. Good morning, everyone. As you've seen, our second quarter was yet another excellent quarter, and we performed at the high-end
of our projections. Our Wound Care growth was sizeable, and we're on path to continue that growth. We continue to expand our sales force, our
operational infrastructure, and are expanding our product development efforts.

Let me start out by talking about sales. Our second quarter illustrated yet another very strong growth in terms of number of patients treated and
revenue, particularly with respect to Wound Care. You will recall that last year when EpiFix had pass-through status, approximately 80% of our
Commercial Wound Care business was our smaller grafts, which were 2x3 centimeter size or smaller and about 20% were larger sizes.

With the expiration of pass-through this year, we purposely added sizes and configurations to help treat larger wounds, but yet still be at or under
the bundle. We introduced our mesh product in late first quarter of this year. And I know one of the concerns with the expiration of the pass-through
was that we would lose all the big wounds, and our revenue would drop substantially. Well, I'm very happy to announce, it was a full quarter of
sales of our mesh configuration, which covers wounds up to about 20 square centimeters. We are still at about the 80%, 20% small sizes versus big
sizes; so 80% small sizes, 20% big sizes.



                                                                                                                                                                           4

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216628
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 62 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Our average selling price for the large size is obviously reduced because of the pass-through and the adjustments in our pricing. But we've retained
and grown the overall number of procedures and thus the number of patients treated. So looking at it another way, the expiration of pass-through
status for EpiFix essentially was realigned in the first quarter. And our average graft price per application was adjusted slightly down. But the average
has stabilized and our procedure volume is growing very nicely.

Also, as Pete mentioned, the proposed CMS physician office and hospital outpatient payment for 2016 have been released, and there are no
significant changes. This is excellent news and played out as we anticipated with no material price or reimbursement changes. The final rule will
be released in November, but based on the perspective of our proposed payment just published, no significant changes should be expected in
November.

On a related note, as we Pete mentioned, according to BioMedGPS, there is a lot of information from that on SmartTRAK. MiMedx now is the leading
advanced wound care company in terms of revenue. Frankly, based on our informatics data, we actually think that we have a bigger lead than
what even BioMedGPS discussed. As our field data showed, some of our competitors actually have smaller revenue than what's reported in the
SmartTRAK numbers. Add that to the fact that our average graft price per application is lower than our closest competitor. We, on average, take
fewer grafts to heal wounds. We are thus, by far, the leader in terms of patients treated in advanced wound care.

So, additionally, you'll recall that a number of our competitors have tried to duplicate our success over the past year or two. One of them, as Pete
mentioned, was a very large company, Medline, with a Revitalon product. And, again, according to SmartTRAK, Medline is dropping the Revitalon
product and focusing their attention elsewhere.

This is just one example regarding this market and the fact that it is not easy or simple to enter this market and be successful. We project there will
be others that will also exit this market down the road. Advanced wound care may appear to be a market with low barriers to entry. However, I
think people are finding that achieving significant market share in this market is not easy, and the barriers are numerous and substantial. It's not
difficult to gain a small amount of revenue, but it is very difficult to achieve scale.

Now, some people maybe asking after our report about our federal revenue, which year-over-year was up 34% quarter over this quarter last year,
but was down from our sequential quarter, first quarter of this year. I'd also like to point out that year-over-year, year-to-date, we are up 43% in the
first six months of this year compared to the first six months of last year. So we have sizable growth in our federal business.

So even though our growth was -- we had a lower quarter in the second quarter than we had in the first quarter where we've had substantial
growth. And no, there has not been a large market shift. In fact, as we indicated earlier, our competition is finding that it's getting very difficult to
gain traction in these accounts.

Overall, the federal business does have some seasonality as well as fluctuations due to some facilities with stocking orders as well as our surgical
cases. You may recall that we've got a very good penetration on the wound care side, but we're growing our surgical business in the federal
accounts. So that's one of our growth areas in these areas. So many facilities also give purchase orders as the product is used, but others order
maybe one or two months of stock at a time. Also, when we sign our BPAs, or Blanket Purchase Agreements, like the one we've discussed last
quarter, which was a $6.5 million overall BPA, we can get large stocking orders under those agreements in increments like $100,000 or $150,000,
et cetera. So that can also result in some quarter-to-quarter variation.

So just to remind you, our last three quarters had revenue of $10.8 million, $13.8 million, and then this latest quarter at $12.1 million, which is very
strong and we expect this to continue strengthening. So if you're analyzing our federal business, I suggest you focus on the yearly trend lines as
it's much more indicative of our strong growth in this market rather than just simply sequential quarter.

So, turning to our sales force or sales team. You'll recall that, at the time of our last shareholder call, we were about 200 field sales personnel. And
today, we're approximately 215 people, give or take. We're still on target to be around 240 by the end of the year. And I'd like to also highlight at
this time our surgical team, which is doing some great development of the market on the surgical procedure side, and starting to drive some very
nice case volume in surgical cases. We found a number of new surgical procedures, where our grafts are now being utilized. I'll wait a few quarters



                                                                                                                                                                           5

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216629
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 63 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

before I go into detail on those for competitive reasons. But I just wanted to give a quick congratulations to our surgical sale team for making that
progress.

I also want to congratulate our Wound Care team and that they continue to drive significant incremental procedure volume, which in our view is
not only capturing market share from our competitors, but it's also growing the market by enabling patients who in the past did not receive
advanced wound care due to price, now they can receive it based on the cost-effectiveness of our products.

Now, turning to intellectual property, I want to expand on what Pete said earlier. As you know, we've filed three patent infringement lawsuits
against companies whom we believe are infringing our patents. In two of these cases, as we predicted, these companies had filed for an inter partes
review or IPR. This process is relatively new and essentially is designed to challenge specific claims in patents. Each of these IPR cases have at least
two patents that are being challenged.

Now, in the earlier case, the first major ruling came down and did so in our favor. It was related to our EpiFix patent. And basically, the IPR was
denied for that patent. This means the appeal board felt there was not sufficient evidence to even allow the review to go forward. So this is a very
significant win for MiMedx, and we expect more on this front down the road.

Now, the second challenged patent in that case relates to our embossment of our grafts, which is a novel way to tell which side of the graft should
be placed up. We also received a significant win in this patent. This was allowed to go forwarded in the IPR process unlike the other one. But there
were five claims that were originally challenged.

Our win here is that on the IPR, only two of the five challenges were accepted by the Patent and Trials Appeal Board (sic - Patent Trial and Appeal
Board). Only those two claims now will be reviewed. So the bottomline here is that based on this decision, the worst that could happen is that we
will have two claims either revived or eliminated, but overall we'll still have the patent stand. So we feel very good about our position. Also, I just
want to remind you that we have a number of new patents pending as well that should further strengthen our patent portfolio.

Now, I know since we announced our accelerated efforts on CollaFix, our collagen fiber technology, many of you maybe looking for an update.
Other than saying our team is fully engaged and almost completely staffed and progressing forward rapidly, I'm not going to go into much more
details until a little bit later this year, again for competitive reasons. So we'll go into that hopefully by the time of our analyst meeting in October.

Last, I just want to remind you that we completed our construction and initial move into our additional new building, which is about a half mile
away from our headquarters building. And our team did a great job to finish that construction on time and moved our teams into it in early June.
That gives us some good room from growth, and I want to congratulate everybody for pulling that off during a very busy quarter without missing
a beat.

With that, I'll turn it back over to Pete.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Thank you, Bill. Hopefully that clarified a number of key issues. And let's go now to Mike Senken.


Michael Senken - MiMedx Group, Inc. - CFO
Thanks, Pete. Company recorded revenues for the second quarter were approximately $45.7 million, an increase of 79% or $20.1 million over
prior-year second quarter revenue of $25.6 million. Growth was driven by both Wound Care, and Surgical, Sports Medicine, and OEM, or SSO market.

The company added over 400 new customers in the quarter, while also increasing product usage in existing accounts. Wound Care revenue was
$35.6 million, which represents a 73% increase over prior year. We saw strong unit sales growth, including the recently launched mesh configurations



                                                                                                                                                                           6

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216630
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 64 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

in wound care. SSO revenue was $10.1 million, which represents a 104% increase over prior year. Growth was driven by direct sales and surgical
applications as well as distributor sales.

On a customer segment basis, Commercial revenue was $33.6 million, which represents a 103% increase over prior year; while Federal revenue
was $12.1 million, which is a 34% increased over prior year. For the six months ended June 30, 2015, reported revenues were $86.4 million, which
represents an increase of 92% as compared to prior year.

Gross margins for the quarter were 89%, which is equivalent to the second quarter of 2014, bringing total year-to-date gross margins to 88% as
compared to 87% in the prior year. Our strong gross margins are driven by Wound Care sales.

R&D expenses for the quarter were approximately $2.1 million or 4% of quarterly revenue as compared to $1.8 million in second quarter of 2014.
On a year-to-date basis, R&D spending is up 22% over prior year. The year-over-year increase in R&D spending is driven primarily by increased
investments in animal studies and clinical trials.

Selling, general, and administrative expense was approximately $32.7 million for the quarter or 71% of quarterly revenue as compared to $21.2
million or 83% of quarterly revenue in 2014. The year-over-year increase in SG&A spending was due to the continued build-out of our direct sales
force in both wound care and surgical markets, additions to the reimbursement team, and other support areas as well as increased legal cost,
primarily related to our patent lawsuits. We added 20 direct sales reps in the quarter, bringing the total direct sales headcount to 210. On a
year-to-date basis, SG&A expense was 72%.

The company reported positive adjusted EBITDA margin of 23% or approximately $10.6 million for the quarter ended June 30, 2015, which is a $7.7
million improvement as compared to an adjusted EBITDA of $2.9 million in the second quarter of 2014.

It is the 14th consecutive quarter of reporting positive adjusted EBITDA. Included in our press release is a reconciliation of adjusted EBITDA to
reported net income. The improvement is driven by increased sales volume and corresponding operating leverage. For the six months ended June
30, 2015, adjusted EBITDA was $19.3 million.

Operating income in the second quarter was approximately $5.7 million or 12.4% of quarterly revenue, which represents an improvement of $6
million as compared to an operating loss of $392,000 in the second quarter of 2014. On a year-to-date basis, operating income was $9.9 million or
11% of total revenue as compared to an operating loss of $1.3 million in 2014.

The company reported net income for the second quarter of approximately $5.4 million or $0.05 per basic and diluted common share as compared
to a net loss of approximately $390,000 or $0.00 per basic and diluted common share in the second quarter of 2014. Year-to-date net income was
$9.5 million or $0.08 per diluted common share as compared to year-to-date net loss of $1.3 million or a $0.01 per share in 2014.

Turning now to the balance sheet. The company reported approximately $91.8 million in current assets, including $38.6 million in cash; $7.3 million
in short-term investments, which are comprised of fully insured and liquid bank certificates of deposits; $39.5 million in accounts receivable; and
$3.9 million in inventory.

Days sales outstanding for the quarter were 78 days as compared to 68 days at the end of the prior quarter. Due to the continuing growth in new
customers, we have added key staff in the credit and collection function to keep up with the growth. Inventory turns were 5.3 for the quarter as
compared to 4.9 at the end of the prior quarter.

Current liabilities were $19.5 million as compared to $18.5 million at the end of the prior quarter, with the increase in line with the growth in the
business. The company repurchased 459,000 shares in the quarter under the share repurchase program, bringing the cumulative total to approximately
2.8 million shares repurchased under the plan.

Turning now to the statement of cash flow. The company reported positive cash flow from operating activities of approximately $2.9 million for
the quarter as compared to positive $1.2 million for the second quarter of 2014. Positive cash flow from operating activities for the quarter was


                                                                                                                                                                           7

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216631
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 65 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

driven mainly by an increase in adjusted EBITDA, somewhat offset by increased accounts receivable. As mentioned previously, we have added
additional resources to the credit and collection area in support of the continued rapid growth in direct customers.

Cash used in investing activities in the quarter of $117,000 includes $1.2 million in purchases of equipment, somewhat offset by a reduction
investments in certificates of deposits. Fixed asset purchases are related to our outfitting of our new building, our IT infrastructure and
production-related activities including CollaFix.

We expect capital expenditure spending in the second half of the year to be at a slightly higher pace than the first half of this year as we continue
to build out our CollaFix production as well as our tissue processing activities. Cash flow from financing activities for the quarter was a negative
$2.9 million, including $4.3 million for share repurchases, somewhat offset by the proceeds received from the exercise of stock options.

And finally, we added a total of 60 associates in the quarter, bringing our total headcount to 484, which represent a 51% increase as compared to
June 30, 2014. In addition to the previously mentioned sales force additions, we have added a number of tissue processors in the quarter in support
of increased demand.

Turning now to our guidance. The company has reiterated our 2015 guidance of between $180 million and $190 million in revenue. Due to
accelerated investments in several growth areas, including CollaFix, we have lowered our operating margin guidance to between 12% and 14%
from greater than 15%. Our guidance for the third quarter is $47 million to $50 million in revenue, and an operating profit of between 13% and
14%.

And finally, management will be participating in the 35th Annual Canaccord Genuity Growth Conference, on August 12, at the Intercontinental
Hotel in Boston, Massachusetts. Please check back to the Investor Relations page on our website for further updates.

With that, I will turn the call back over to Pete.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Thank you, Mike. We've achieved rapid success in obtaining our leadership role in advanced wound care. We will maintain that leadership position.
We will continue to grow our market share in wound care. We've probably only penetrated about half of the market at this point in time.

Now, watch our progress in the surgical area. We expect to acquire leadership role in certain sectors where our biologics can play a role in the
procedure. I'm sure that our progress will also climb a "wall of worry" as we have experienced with our climb to our leadership role in wound care;
just patiently watch our progress.

We want to let you know that we will hold our Annual Analyst Meeting in New York on October 13. Certain institutional investors and analysts will
be invited to that meeting. It was certainly quite a success last year, and we hope to build off that success for this year's meeting.

We thank you for joining us today. We appreciate your confidence in MiMedx and our management team. And always, we'll attempt to keep you
very informed on our progress.

Now, we'll open the call to questions and answers.




QUESTIONS AND ANSWERS
Operator
(Operator Instructions) And our first question comes from the line of William Plovanic of Canaccord Genuity. Your line is now open.



                                                                                                                                                                           8

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216632
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 66 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call


William Plovanic - Canaccord Genuity - Analyst
Hi, great. Thanks. Good morning. So I think the first question I have here is just, you alluded to it several times, I don't know if you will provide
granularity on it. But in terms of the wound care, obviously, ASP is coming down just because of the mix on sizing. I'm curious as to what the growth
of the units was year-over-year in that wound care business?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Bill, it was substantial but we don't have it in front of us. And it looks like probably [interest] going forward will be in that number, and we'll try to
give you some guidance on that going forward.


William Plovanic - Canaccord Genuity - Analyst
And then what -- I think it's interesting, but what do you think kind of the long-term growth for wound care? How should we think about that
business for the next kind of three to five years once you really penetrate into the commercial piece that you have and you have been able to
cannibalize from your competitors?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, let me make a comment and then Bill can give maybe some specifics. I think from our standpoint, we still have a lot of market share to garner.
We also have a lot of growth to broaden the market. As Bill mentioned earlier, we're going to market, because previously the two market leaders
had a $1,600 to $1,800 product, and that just wasn't going to be used on smaller wounds. Now, those smaller wounds grow to be larger wounds
using conventional care. So what's happening is physicians are using advanced wound care, namely our small grafts to close wounds earlier, and
that reduces the possibility of infections and reduces costs also from that standpoint.

So we're going the market, also we're taking market share, and we'll continue to do that. We have the most cost effective product. And even though
there is a lot of noise in the market at this stage, a lot of it is just noise and it will dissipate; evidence, Medline. If anybody had feet on the street in
terms of, probably over 1,000 sales people, Medline could have gotten the job done. But we've said all we need to say about that. Bill?


William Taylor - MiMedx Group, Inc. - President, COO
Yes. And then I'll just add, again, we're seeing evidence. And I think in our October meeting, Analyst Meeting, we'll get to even more detail from
our analytics group. But we are clearly seeing an expansion of the marketplace in terms of number of patients treated, and there needs to be,
because as of right now, there is roughly 1.2 million people with just a hard-to-heal diabetic foot ulcers and venous leg ulcers, and forget about
pressure ulcers and some of the other products, but 1.2 million people with somewhere in the neighborhood of 15% of them getting treatment
with advanced wound care when -- so that leads to huge amount of growth to be had there when you can get a cost effective product like what
EpiFix is.

On top of that, we're really starting to expand our efforts internationally. So I think you're going to see for the next three to five years some continued
strong growth, definitely double-digit growth for the next several years when you look at the cost effectiveness as well as the international expansion.


William Plovanic - Canaccord Genuity - Analyst
And then my second question and then I'll get back into queue is just your accounts receivable was up pretty significantly on a sequential basis. I
think it was up double the revenues. I've had a bunch of questions on that this morning. Any special terms, stocking, anything in there or could
you just -- color you could provide us?


                                                                                                                                                                           9

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216633
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 67 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, one thing, we had a strong, very strong June, and when revenues come in late in the quarter, that just shows. Mike?


Michael Senken - MiMedx Group, Inc. - CFO
Yes, I think I'd mentioned it in my prepared remarks. Obviously, you're adding the number of accounts that we're adding. We have a little bit of
ketchup to do in terms of just having the resources to keep on top of it. Really, other than that, it's just the normal back and forth with our accounts.


William Taylor - MiMedx Group, Inc. - President, COO
And our long-term planning is really right around that mid-70 to 75 time frame. We've been unusually strong in the last several quarters. So I think
long-term, that 75 days are probably where we're going to target.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
And we've been as high as 88 days, 89 days in the last year or so, and down as low as low 60s, but it will fluctuate depending on mix, ramp-up, and
customers, et cetera. But we don't have special bunch of special terms.


William Plovanic - Canaccord Genuity - Analyst
Thank you.


Operator
And our next question comes from Matt Hewitt of Craig-Hallum Capital Group. Your line is now open.


Matthew Hewitt - Craig-Hallum Capital Group - Analyst
Good morning, gentlemen. I've got actually just a few questions in a couple of different areas; maybe first with Mike. Could you give us the percentage
of revenues that micronized represents today?


Michael Senken - MiMedx Group, Inc. - CFO
It's consistent with last year, Matt.


Matthew Hewitt - Craig-Hallum Capital Group - Analyst
So roughly around 12% to 14% in that neighborhood?


Michael Senken - MiMedx Group, Inc. - CFO
That's correct.




                                                                                                                                                                           10

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216634
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 68 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Matthew Hewitt - Craig-Hallum Capital Group - Analyst
Okay, great. And then I guess on the micronized topic, you mentioned in the press release and that it's kind of been out for a little bit, but the
congressional letter to the FDA regarding their use of untitled letters, could you provide a little bit of background for those that haven't been
following that closely, what does that mean? And more importantly how can that help you with your untitled letter for the micronized product?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, there is a lot of communications back and forth between various congressional committees and FDA on this subject. There was a letter sent
May 6 of last year by four senators, specifically on untitled letters and changes in regulations through guidance documents; so very lengthy detail
letter. FDA finally gave them answer about 60 days ago, the night before they were holding on a hearing on this subject. That's still an ongoing
inquiry.

There has been a formal of the House Energy and Commerce Subcommittee on investigations, filed a formal investigation on this subject about
60 days ago. That's in a public record. So there is a lot of issues associated with untitled letters and guidance documents, trying to change the
regulations.

And from our standpoint, we're kind of poster child for some of that. And of course, there's other companies that have issues, and it's just a hot
topic at this stage with not only industry but with Congress. And generally, when something like this becomes as prevalent as it has and with much
activity going on, there are issues.

So, to me, it just highlights the fact that we're not standing alone any longer. That there is industry trade associations now as well as a numerous
congressional committees focused on this subject because it is a problem. It's an industry problem. It's a problem for the American populous and
healthcare system.


Matthew Hewitt - Craig-Hallum Capital Group - Analyst
Okay, great. Thank you. And then shifting gears to international, you've touched on this here briefly. Where do you stand today as far as number
of people, maybe in Europe? I think that's the first area you were going to. Do you have any countries where you are already selling product? Or
when should we anticipate that really starting to roll into the mix?


William Taylor - MiMedx Group, Inc. - President, COO
Yes. So we're -- the challenges with tissue in Europe is a little different than devices, and that in devices you can get a CE mark and get in to all the
European Union countries. Tissue is kind of different than that. You have to go country-by-country because there is still not a unified regulation
that everybody has adopted over there. So it depends on the country. We're actually in and registered in the U.K, and Italy, not an EU country, but
we're in Switzerland, Ireland, and a number of countries.

Our revenue in those countries are still pretty minor, but we're just really working with some distributors over there to drive those sales. I think in
terms of having a meaningful material size of international sales, we're still looking at the back half of 2016 and 2017. Because once you get through
the regulatory side, you still have to deal with the reimbursement side, and it can't be different even within the countries as well.

So we've got a lot of push on it from both the regulatory side as well as our sales management side. And I think we're going to get some additional
wins and additional volume this year. But in terms of large percentage of our revenue, that's going to be back half of next year. But I think we're
getting some good momentum.




                                                                                                                                                                           11

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216635
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 69 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Matthew Hewitt - Craig-Hallum Capital Group - Analyst
Okay, great. And then one last one from me. With the Zimmer-Biomet acquisition closed now, have you seen, or have you been getting some
resumes that you can use those, I would assume, strong sales people with good rolodexes to augment your team and your growth as we hit the
second half of the year?


William Taylor - MiMedx Group, Inc. - President, COO
Well, probably all I can say relative to the resumes and rolodexes is we have continued to receive unsolicited resumes from a lot of different folks,
some in that organization and others. So I think that's going quite well. We've actually, relative to the launch that we've had, a number of now
training sessions. Since that deal is closed, the Biomet specialist is here now so that they can include our products in their sales pattern as well.

So it's not happened as quickly as we'd like in terms of their uptake, but now that they've closed, we've got the Biomet people trained now. We
think it's going to start picking up in the back half of the year. So I really don't want to speak specifically to the folks that we've hired. But between
these organizations and others, there are some good people that are out there and available, and we've taken advantage where appropriate.


Matthew Hewitt - Craig-Hallum Capital Group - Analyst
Great. Thank you very much.


Operator
And our next question comes from Mike Matson of Needham & Company.


Brad Mas - Needham & Company - Analyst
Hey, guys, good morning. This is actually Brad in for Mike. Just the first one, Pete, I'm just wondering what -- I'm just kind of trying to take your brain
what you expect from the guidance update from the FDA for the homologous use.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Brad, state that question again. I didn't quite understand it.


Brad Mas - Needham & Company - Analyst
Just wondering what you expect from the guidance update from the FDA in the homologous use?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, to be brutally frank, I don't know. The homologous use, what information we have is it probably this fall, late fall, they will come with that
decision. And then early next year, the minimal manipulation in homologous use will all kind of come together, and they'll try to figure out how
to move forward.

They're going to get a lot of pressure from Congress in terms of going through the normal rulemaking process. And I think because of all the focus
on this, from congressional members, committee heads, as well as industry, there is a good case that that might be the way they have to proceed
but we'll see. In meantime, we're running our business and trying to stay informed and help them understand industry position on this matter.



                                                                                                                                                                           12

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216636
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 70 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call


Brad Mas - Needham & Company - Analyst
And then regarding CollaFix, I know, Bill, you said you didn't really want to talk about it. Just wondering if I can get anymore information on the
potential regulatory pathway, I mean any anticipated broad timing sense and just any spending requirements that you could provide.


William Taylor - MiMedx Group, Inc. - President, COO
Yes. So, on our call, you may remember last time when we talked about the first one or two products we anticipate being 510(k), and then there's
definitely some that are likely to be PMAs as well. Our current plan is to launch with the 510(k) products first. And the earliest would be probably
15, 16 months from now, at the earliest. So we still are refining those schedules as we're pulling the project back together. And I think come the
Analyst Meeting in October, we'll have a little bit better clarity for the first product line there and the timing associated with it. But if you look at
that 15- to 18-month range, that earliest window on the first 510(k), that's probably the best estimate we're going to able to give you right now.
Relative to investment, I don't know that we've disclosed that yet, and Mike can talk about it.


Michael Senken - MiMedx Group, Inc. - CFO
I did mention in my prepared remarks we had some expectation or forecasting out in our CapEx for the second half of the year. We're, I guess, in
effect, building a clean room at our Kennesaw facility in anticipation of getting up and running with production there. So that's included in the
forecast. And again, if you look at the first half of the year, we'll be up slightly in the second half of the year in terms of CapEx and CollaFix is part
of that.


Brad Mas - Needham & Company - Analyst
And then, Mike, inventory turns were up a bit. I mean inventory kind of dipped down. Just wondering if there's anything to point out?


Michael Senken - MiMedx Group, Inc. - CFO
Well, here, again, one of the things that we're dealing with as we're ramping up here and we have different configurations that are part of this, part
of the challenge is forecasting all of that out and having the right mix. And if you wonder, if you understate certain configurations and they're not
in stock, it kind of bleeds down the inventory. We would actually expect the turns to actually come down. As we learned more quarter-by-quarter
in terms of the mix demand, we'd like them to come down a little bit. We'd like more safety stock and we will fix that as we go along. We'll learn
more about the demand for these new configurations.


Brad Mas - Needham & Company - Analyst
And then just last quick one from me. Just wondering, I mean I know Medline is dropping out of the market in September, but I mean competition
is obviously rising. Just wondering if you foresee that lead-in into any pressure on pricing?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, if anybody could have brought pressure on pricing it was Medline. They walked around in the market with 10% and 20% discounts and more
in some cases. Our product is very, very, very well respected, not only clinically, but cost-wise because of the very effective sizes we have, et cetera.

And on the commercial side, the pricing is pretty well locked down. We understand what happened with the CMS pricing. So we don't think for
another year, until CMS makes some moves perhaps on the physician side, then I'm just using that as an example, there's going be any significant
pricing changes.


                                                                                                                                                                           13

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216637
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 71 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call


Brad Mas - Needham & Company - Analyst
Okay. Thanks very much, guys.


Operator
And our next question comes from Bruce Jackson of Lake Street Capital Markets. Your line is now open.


Bruce Jackson - Lake Street Capital Markets - Analyst
Going on with the patents right now, is Medline [a slow] party in the patent litigation?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Yes, they are.


Bruce Jackson - Lake Street Capital Markets - Analyst
And then in terms of the litigation strategy here, is the idea to get a resolution on these first three cases and then move onto the other companies
or might you consider expanding out further?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, we haven't filed all the actions that we plan to file. We're just buying our time. We have more patents issuing for each month. And we've got
our strategy well-planned.


Bruce Jackson - Lake Street Capital Markets - Analyst
And then right now, is the litigation expense hitting the SG&A line?


Michael Senken - MiMedx Group, Inc. - CFO
Yes, it is.


Bruce Jackson - Lake Street Capital Markets - Analyst
Could you give us just -- I know patent litigation expense can be kind of lumpy sometimes. Is it like a consistent amount per quarter? And do you
have a rough idea of -- can you give us a rough idea of how much it is?


Michael Senken - MiMedx Group, Inc. - CFO
This quarter it was little over $1 million.




                                                                                                                                                                           14

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216638
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 72 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Bruce Jackson - Lake Street Capital Markets - Analyst
Did you get any orders from Medtronic or Zimmer?


William Taylor - MiMedx Group, Inc. - President, COO
We did have some Medtronic and Zimmer was close. I'm not sure that we had that shipment yet. I have to go back and double check.


Michael Senken - MiMedx Group, Inc. - CFO
Yes, I believe we shipped Medtronic.

(Crosstalk)


Michael Senken - MiMedx Group, Inc. - CFO
I don't believe we shipped the Zimmer order in the quarter.


William Taylor - MiMedx Group, Inc. - President, COO
Okay. It was close.


Bruce Jackson - Lake Street Capital Markets - Analyst
Then on last question with the clinical trial that you're running for the micronized product to support your BLA, how is the enrollment proceeding
and how many patients do you so far?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
The enrollment is proceeding -- nothing ever happens fast enough for Pete Petit, but anyway, the enrollment is proceeding at a normal pace. We're
trying to increase that. I'd just simply say we're under 25 patients probably enrolled.


William Taylor - MiMedx Group, Inc. - President, COO
But as far as we can tell right now, we brought a number of our facilities online. And I think we are still planning on completing the enrollment by
the end of this year. We're pretty close to that.


Bruce Jackson - Lake Street Capital Markets - Analyst
Okay. That's it for me. Thank you.


Operator
And our next question comes from Mark Landy of Northland Capital Markets. Your line is now open.




                                                                                                                                                                           15

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216639
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 73 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Mark Landy - Northland Capital Markets - Analyst
Good morning, folks. Thanks for taking my questions. Mike, I guess a question for you to [sparkle us]. In terms of the accelerated or the additional
growth spending that you incurred this quarter, was that accelerated spending that perhaps would have come out of 2016? Or is that new spending
that you guys have decided to incur given where the business is?


Michael Senken - MiMedx Group, Inc. - CFO
Well, we're ahead of our plan in terms of adding sales individuals. And we also added a few resources focused on CollaFix that weren't in our original
plan or were in our plan later rather than earlier. So it's decisions we make. We've always indicated we're going to give guidance on bottomline,
that we always reserved the right to pull in expenses if we see an opportunity. We've done that now for three years going all the way back to when
the sales people became available out of Shire, and we'll continue to do that.

So there are some of that going on. We can't disclose all of it just for competitive reasons, not to indicate where we maybe moving in some other
areas, but its all of those things, Mark.


Mark Landy - Northland Capital Markets - Analyst
Okay, fair enough.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Mark, when we have an opportunity -- let me add this. When we have an opportunity, and we've said this before, before we were on the calls, when
we have an opportunity on this to hire a sales person or persons, we get a tremendous return on investment there, tremendous at this stage of
our growth. And so, we're selective, but at the same time, sometimes we just can't pass up opportunities, and so trying to give guidance on our
EBITDA or operating earnings if we see opportunities and we move on.


Mark Landy - Northland Capital Markets - Analyst
I guess, Pete, that kind of dovetails into my next question, which was what do you think the increase or when do you think we'll see some of the
increased sales or growth come through from the accelerated or the new spending that you've incurred? Or is that just kind of too tough to patch
up right now?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, with a smile on my face, "subsequent quarters."


Mark Landy - Northland Capital Markets - Analyst
All right, fair enough. And then just a last one from me, Pete. I think you probably discuss this maybe more one on one, but with Integra buying
TEI and getting into the industry, certainly that's a big positive, big validation for the space. But how do you guys see it going forward with
accelerating penetrations? Certainly, there is a lot of penetration and education to just happen in this market. How does that help you, of course,
with having a solid competitor such as Integra in the market?




                                                                                                                                                                           16

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216640
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 74 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, I think, good professional, well-run corporate entities entering into the market are good for the market. They had credibility, et cetera. What's
troublesome is smaller entities who are not as professional and do things that create credibility issues. So Integra is -- as I've said to our group here,
Integra to us is a first real competitive entity that's, a large entity that's well-run and well-organized.

They're going to focus primarily in the surgical area in lower extremity. That's an area that where we have some focus. If they try to attack wound
care directly, they're going to have the same I think disappointing point results that Medline did, although again, they'll have a better trained sales
organization. So we respect that and conducting ourselves accordingly.


Mark Landy - Northland Capital Markets - Analyst
Well, thanks, guys. That's all I got.


Operator
And our next question comes from Jason Wittes of Brean Capital. Your line is now open.


Jason Wittes - Brean Capital - Analyst
Hi, thanks for taking my question. One or two, it sounds like the Medtronic-Zimmer contribution was limited at this quarter at best. I think you're
not sure if one of them shipped. Should we be anticipating much for the rest of the year from those two parties or realize that's something and
someone out of your control, but I'd be curious to know if you had any visibility?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, let me say something then Bill can comment. Again, we have been so busy with other opportunities that we really haven't had a lot of time
to stress with their upper management and middle management some of the opportunities. We've had some training sessions, but we haven't
had the kind of conversations that we probably should attempt to have. But, again, we'd only have certain control over that, and they've been, in
the case of Zimmer, very busy with other things. Bill?


William Taylor - MiMedx Group, Inc. - President, COO
Yes, we've actually been working and reaching out to see what we can do to help them drive additional business. And I think we're going to continue
that over this last half of the year. But in terms of what impact to our revenue, we still expect it to be very, very minor and non-material.


Jason Wittes - Brean Capital - Analyst
Okay, that's fair. And I wanted to ask about surgical sports medicine. It's obviously becoming a major focus for you, guys. My understanding is that
you started dedicating sales people sort of at the beginning this year. So does that translate into, I imagine, you've doubled your revenues there
already this quarter. But I imagine, with the gestation period, et cetera, with the sales force, that's something that should see even more significant
growth in the second half or how we should we'd be thinking about sort of the progression for surgical, sports medicine?


William Taylor - MiMedx Group, Inc. - President, COO
We do expect that to continue to grow in the second half just from -- we've told some people in the past, too, in that particular area, we do expect
it's going to take a little longer for our folks to get up to our target revenue than it does in wound care, at least our historical wound care. Historically,

                                                                                                                                                                           17

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216641
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 75 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

we've estimated around six month to get up to there, roughly 1 million dollar annual run rate. We expect in the surgical area, it's going to generally
take longer, probably more like eight, nine months on average to get to those kind of run rates. We still don't have enough experience there yet
to validate that assumption. Although, I think we're on track from what we're seeing so far with that, but we don't have enough experience to fully
validate it.

So it takes a little bit longer, but we do expect to get there. So the expectation in the back half of the year, we'll see some additional, very solid
growth there. And we'll keep adding to that team as well and gain some momentum not only through the penetration of our existing people, but
with the new folks that we bring on board.


Jason Wittes - Brean Capital - Analyst
Did you disclose what the breakout was between sports and wound care with your direct sales force?


William Taylor - MiMedx Group, Inc. - President, COO
On the direct side, we did not break it out that way because everything includes our sales agents, distributors, and direct on the Surgical, Sports
Medicine side.


Jason Wittes - Brean Capital - Analyst
How about from the total perspective, what is the rough percent breakdown?


Michael Senken - MiMedx Group, Inc. - CFO
If you're just going back to, call it, our SSO revenue for the quarter, as a percentage of total, the Wound Care is 78% and the SSO is 22%.


Jason Wittes - Brean Capital - Analyst
One last question. You mentioned that you're sort of back to an 80-20 mix in Wound Care on small versus large grafts. It sounds like you think that's
kind of like the normalized number to think about that's not going to move much. That fits in with the way things work with pre-reimbursement
changes. And it sounds like you feel that sort of the way the market will remain? Or is that something that's also likely to change?


Michael Senken - MiMedx Group, Inc. - CFO
No, that's our feeling as we were back to where we were basically last year and the year before in terms of the mix. Obviously, first quarter was a
little bit up because we didn't have our mesh fully up to speed on at that time. But if you look at the statistics, there was an article probably two
years ago or so out of Healogics that indicated that if you look at the size of the wounds, particularly diabetic foot ulcers and venous leg ulcers,
roughly 75% to 80%, just off the top of my head, are 5 square centimeters or less. So we're right in line with the published data on wound sizes in
area that we're in, give or take a couple of percent. So we feel that this is likely to get a long-term mix for us from large sizes, the small sizes based
on that data.


Jason Wittes - Brean Capital - Analyst
Great. Thank you.




                                                                                                                                                                           18

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216642
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 76 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Operator
(Operator Instructions) And our next question comes from Joe Munda of First Analysis. Your line is now open.


Joseph Munda - First Analysis - Analyst
Good morning, guys. Thanks for taking the questions. First off, last quarter, you guys talked a little bit more in depth about EPIBURN. I didn't see a
mention of it in the release or in the prepared remarks. Any clarity there as far as EPIBURN and a percentage of Surgical Sports revenues and just
the underlying growth that you're seeing in that segment would be great?


William Taylor - MiMedx Group, Inc. - President, COO
Yes, on EPIBURN, as you know, last quarter, we talked about the launch of that. We're still early in the development of that market. So we expect
that's going to be a little bit lumpy in the developmental market going forward. So we did not have a large growth in that in the second quarter.
We do expect the back half of the year we'll start growing nicely in that area. But, again, we're early on, we're not really in all the -- we're just in a
smaller number of the burn centers across the country. We have a lot of room for growth there.


Joseph Munda - First Analysis - Analyst
And as far as revenues were concerned, any shot at giving us what the percentage was as the total of the segment?


William Taylor - MiMedx Group, Inc. - President, COO
Yes, we haven't disclosed that yet. I expect that down the road, if that grows and becomes a more meaningful part of our business, we'll get into
that.


Joseph Munda - First Analysis - Analyst
And then some of the key points here. You guys talked about, obviously about international sales expansion and I appreciate the color of the
markets that you're registered in. Can you give us some sense of the size of the European market as well as the plans to attack that market? I mean
is it going to continue to be a distribution model? Or is it going to replicate what you've done here in the U.S. as far as putting feet on the street?


William Taylor - MiMedx Group, Inc. - President, COO
Well, in term of the sales force side, I think we're initially are looking at distribution partners. But the way we're setting things up is to make sure
that we are in control of the registration. That way, if at some point in time, we either need to change partners or if we want to go direct in those
markets, we can. I think at the moment, it's very similar to what we did early on here as we went through distributors and sales agents early on and
then converted to a direct sales force when we got the right momentum. I expect that would be similar internationally. So we're setting ourselves
up, so we can make similar translation to the right points in time.

Now, in terms of the market size, I don't have that information in front of me. I would say, generally speaking, the ASP in those international countries
are less than the U.S. Certainly, there is still a huge amount of chronic wounds in those countries. Some of the countries use types of advanced
wound care, but the use of, what we call in the U.S., advanced wound care products is not as prevalent in some of those countries. So there is going
to be a little bit of a shift in the way that they treat them. A lot of the countries use autograft, so they take a piece of skin from a different area of
the body and utilize it. But, again, I think we're going to have a very good shot with our cost of goods and our cost to closure being able to really
penetrate those markets over the coming years because we've got a solution that's so cost effective compared to what there used to, and can limit
and reduce the amount of amputations and other complications.


                                                                                                                                                                           19

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216643
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 77 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

So in terms of market size, I think you're just going to have to look at Europe as probably from a dollar perspective, smaller than the United States
from a dollar perspective. But from a unit perspective, it's probably more or so, I would expect, just based on the population.


Joseph Munda - First Analysis - Analyst
Helpful, thank you. As far as the surgical side of the business, I know, Pete, you're very bullish on what lies ahead for the company. I mean can you
give us some clarity, do you think it's going to be volume growth? Do you think it's going to be the fact that you're building out a dedicated sales
force and you're touching more accounts? Or is there a possible reimbursement down the line that you think could actually help accelerate adoption
of the product?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
From the surgical area, it's a little bit different market and different approach in a number of ways. We've got some innovative technology that
positions, see some real advantages, too, and bring in faster closure to surgical procedure, less complications, less pain, et cetera, et cetera. So it's
going to be used and works its way through, generally speaking, the DRG process. So we have to keep our products priced so that they can affectively
be used and priced into procedure.

So it's a different market than advanced wound care. We have to select our niches carefully. We've got a publication already in the urology area.
So it will be a niche-by-niche approach with the hiring of people who have experience in those particular areas.

So we're going to be picking up accounts because we hire the right people, and that's where the growth will come from initially. And then, as we
get wider usage and more publications out, then physicians will broaden the usage of the products.


Joseph Munda - First Analysis - Analyst
Just two more here. Mike, your comments on hiring additional head people in the credit collection area. Taking into account the sales guidance
on the top line, are we expecting that we're at the peak of DSOs here and we're going to see them come down in the back half to a more normalized
level going forward?


Michael Senken - MiMedx Group, Inc. - CFO
Yes, Joe, that's certainly our plan. As Bill mentioned, and I don't like to bring this out, in case any customer is listening, we target around 75 days.
We were doing better than that. And it's not that we offer extended terms, we don't. And we haven't changed our terms, whether that be distributor
or otherwise. Part of what happens as you're growing and you're adding, let's say, new commercial accounts and new reimbursements, typically
there is a slower process upfront in terms of getting the claims paid to the hospital or the clinic or the doctor's office. And then over time, it becomes
more normalized. And even though our terms say, we don't care, if you don't get reimbursed, you still owe it to us. Practically speaking, the payments
are a reflection of how quickly they get reimbursed. And that's a big part of what's happening.


Joseph Munda - First Analysis - Analyst
And then my final question, I mean as far as the guidance itself is concerned on the op margin side, I know you guys cited investments and
accelerated growth now, but I mean how much of that revision can be related to, let's say, you have R&D, the hiring that you're doing on SG&A
side and the litigation. I mean any clarity there as far as what's driving that op guidance down -- I'm sorry, the operating margin guidance down,
would be really appreciated.




                                                                                                                                                                          20

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216644
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 78 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, generally in the past, we've given the following comment. We pay a lot of respect to EBITDA and operating margin. That's just embedded in
our culture. But when we have opportunities particularly with very talented and experienced sales people, and we find niches where we're going
to make a commitment and make it quickly, we're going to take those because the return on investment is huge. We're not talking about percentages.
We're talking about Xs.

So we'll make those commitments. We budget here very, very precisely, and we know what our business is doing. But we make these commitments
and have opportunities that flash in front of us, we will take them. So that's what you're seeing here. It's not -- and of course, the legal expenses
related to patents and other things, right now, they're higher, they should be coming down. But those are just part of the flow that we generally
have knowledge of. It's these opportunities that flash in front of us, and we'll take advantage of them because of the huge ROI.


Joseph Munda - First Analysis - Analyst
Okay, thank you.


Operator
And our next question comes from William Plovanic of Canaccord Genuity. Your line is now open.


William Plovanic - Canaccord Genuity - Analyst
Hey, great. Thanks for taking my follow-up. Just on that operating margin question. Pete, is there any reason to think that as we look at 2016 and
2017 for that kind of longer-term guidance that you had provided that there would be any change to that in getting to that 25% operating margin
guidance in a couple of years?


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Bill, we don't see any major deterrents to that. Again, these are a little quarter-to-quarter perturbations that you see are going to be driven by these
specific opportunities. But long-term, a company with the kind of operating leverage we have, I said it many times, should be producing those
kind of operating profits and these large EBITDA.


Michael Senken - MiMedx Group, Inc. - CFO
Bill, maybe I can add to that as well. You consider the somewhat dramatic change that occurred with the expiration of pass-through and trying to
kind of forecast out what the impact was going to be in terms of the different configurations. As we learn more, we'll adjust our spending in certain
areas to get to where we think the investors want us to be.


William Plovanic - Canaccord Genuity - Analyst
Well, the investors want you to be what you guide to. So just making sure there is no change there. And then just on kind of a nuance, I know, Mike,
that you had shifted some revenue out of Wound and into SSO. I think that was the burn, and that started in Q1 and kind of flows into Q2. I don't
know if there are any other products that were with that. But I was just wondering, what was the magnitude to that in the year-ago quarter? Because
I think what's happening also we might be underreporting the wound care and over-reporting the SSO line. And I'm just trying to kind of understand
what the real comp is?




                                                                                                                                                                           21

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216645
                           Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 79 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call

Michael Senken - MiMedx Group, Inc. - CFO
There is some impact year-over-year, but honestly it's not material where burn was reported last year. Again, burn became more of a focus for us,
I think late third quarter more into the fourth quarter. So comparing year-over-year to date would not be material.


William Plovanic - Canaccord Genuity - Analyst
And then my last nuance question is just on taxes. You have been profitable for a while typically when we get to this situation and you print money
for four quarters and then a full year. You're going to move at least on the P&L to a fully tax reporting company. I think I have 40% of my model as
I look at '16 and '17. But what do you think that you'll be reporting on a GAAP P&L basis as we look at '16 and '17, understanding you're going to
have tax loss carryforwards in your cash, it will be much different?


Michael Senken - MiMedx Group, Inc. - CFO
Yes, I'd say 35% to 40%. What you have in your model is I think fine, Bill.


William Plovanic - Canaccord Genuity - Analyst
Perfect. Thank you very much.


Operator
Thank you. And I'm showing no further questions at this time. I'd like to turn the conference back over to Mr. Petit for closing remarks.


Parker Petit - MiMedx Group, Inc. - Chairman, CEO
Well, thank you. Well, I think we've had a very informative call and a lot of really excellent questions. We will keep you intimately informed. As we
have always said, if we have good news that's going to come and if we have bad news, we'll get it out to you ahead of time.

Okay, thanks so much. We look forward to keeping you well-informed and giving you good results, and doing what we tell you we're going to do.
Thanks.


Operator
Ladies and gentlemen, thank you for participating in today's conference. This does conclude the program and you may all disconnect. Have a great
day, everyone.




                                                                                                                                                                           22

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                               USAO_SDNY_000216646
                            Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 80 of 101



 JULY 30, 2015 / 2:30PM, MDXG - Q2 2015 MIMEDX GROUP INC Earnings Conference Call


 DISCLAIMER
 Thomson Reuters reserves the right to make changes to documents, content, or other information on this web site without obligation to notify any person of such changes.
 In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-looking statements regarding a variety of items. Such forward-looking statements are based upon
 current expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any forward-looking statement based on a number of important factors and risks, which are more
 specifically identified in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions underlying the forward-looking statements are reasonable, any of the
 assumptions could prove inaccurate or incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements will be realized.
 THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN ACCURATE TRANSCRIPTION,
 THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON REUTERS OR THE APPLICABLE COMPANY ASSUME
 ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE APPLICABLE
 COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.
 ©2015, Thomson Reuters. All Rights Reserved. 5762540-2015-07-31T17:16:50.130




                                                                                                                                                                                                                 23

THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us

©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited
without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its
affiliated companies.




                                                                                                                                                                                    USAO_SDNY_000216647
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 81 of 101




PP_000001_T


 Begbates                       PP_000001
 Date                           7/19/2018
 Time                           01:24:52.000
 Date                           "Carlton W. Mike" <+16785963100>
 Total Voicemail Duration       00:00:39


Hey Pete, just talked to John Sasko. He is in Mexico on vacation, but took my call. We spoke
for about 20 minutes. He will call you, uh, on Friday morning, if that’s ok. He’s gonna be way
out at sea tomorrow, unable to call – out of cell phone range. But tomorrow – Friday morning,
he will call you. His number, by the way, is 561-213-0459. Once again, 561-213-0459. Thanks,
Pete.




                                                                                   PP_000032
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 82 of 101




PP_000003_T


 Begbates                        PP_000003
 Date                            7/25/2018
 Time                            22:45:59.000
 Date                            "Carlton W. Mike" <+16785963100>
 Total Voicemail Duration        00:00:14


Hey Pete, it’s Mike, it’s uh 6:45. I’ve got some, uh, feedback from today's meetings that I
thought might be relevant, uh, for your preparation for tomorrow. Um, give me a call and uh,
we’ll talk soon. Thanks.




                                                                                     PP_000033
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 83 of 101




PP_000005_T


 Begbates                         PP_000005
 Date                             8/10/2018
 Time                             12:13:50.000
 Date                             "Carlton W. Mike" <+16785963100>
 Total Voicemail Duration         00:00:42


Hey Pete, Mike, uh, the only uh company that I can think of that uh was a perceived competitor
that starts with an A is uh Amniox um Biotissue in Miami, Amniovox or Biovance. Uh,
Biovance doesn’t start with an A, but that was a annoying little uh, uh cellularity, I think they
went to cellularity, um, and not cell genes, so it could be Biovance. But it might be Amniox if it
started with an a. They’re tied to biotissue out of Miami. Uh, they competed with us in the
[inaudible] space and also cord. Uh, wish I could help better, um, that's all I got. Thanks.




                                                                                       PP_000034
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 84 of 101




PP_000007_T


 Begbates                         PP_000007
 Date                             8/14/2018
 Time                             15:41:06.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:41


Hey Pete, it’s Schultzie. Uh, just checking in on you, buddy. Seeing how you're feeling.
I know, uh, you went over to Europe for a couple weeks. Hopefully you, you and Janet had a
nice trip and got a- got away from all this bullshit over here.
But, ah, just checking in with you, buddy. I wanna see what’s going on and see what the status is
with this organization moving forward. And, uh, what's happening - if you got any insights for
me.
But, ah, give a call if you get a chance. I know you’re probably really busy with different things.
But, ah, tell Janet, ah, take care and, ah, I love you buddy. Call me when you can.
See ya. Bye.




                                                                                        PP_000035
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 85 of 101




PP_000009_T


 Begbates                         PP_000009
 Date                             8/22/2018
 Time                             22:01:26.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:26


Hey Pete, it’s Schultzie.
Just checking in on you, buddy. Was thinking about you today and wanted to see how you're
feeling and how everything's going.
I know you're probably busy with stuff, but just, ah, concerned about ya and, ah, just want you to
know, I love you buddy, and I’m thinking about you, praying for ya, and, uh, hope everything’s
going as, as good as it can be.
Alright buddy. Take care. Call me soon.




                                                                                       PP_000036
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 86 of 101




PP_000011_T


 Begbates                        PP_000010
 Date                            9/14/2018
 Time                            16:12:51.000
 Date                            "Carlton W. Mike" <+16785963100>
 Total Voicemail Duration        00:00:13


Hey, uh, Pete, it’s Mike. Uh, calling you back. Uh, 12:15 on Friday. Uh, good timing for your
call - I got a couple of things to, uh, share with you. Talk to you soon. Thanks.




                                                                                    PP_000037
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 87 of 101




PP_000013_T


 Begbates                         PP_000013
 Date                             9/18/2018
 Time                             15:04:15.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:17


Hey, Pete, it’s, uh, Schultzie.
Hey, can you gimme a call when you get a chance? Thanks, buddy. It’s 312-442-2244. 312-442-
2244. Thanks. Bye.




                                                                                 PP_000038
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 88 of 101




PP_000015_T


 Begbates                       PP_000015
 Date                           9/19/2018
 Time                           14:00:40.000
 Date                           "Jeff Schultz" <+13124422244>
 Total Voicemail Duration       00:00:12


Hey, Pete, it’s Schultzie.

Um, all good. Uh, you'll have it tomorrow morning via Fedex and, um, I just wanna say thank
you and I love you buddy. Talk to you soon.




                                                                                   PP_000039
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 89 of 101




PP_000018_T


 Begbates                         PP_000018
 Date                             9/20/2018
 Time                             17:09:31.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:24


Hey, Pete, it’s Schultzie.

I got two things for you. Number one - did you receive the letter and number two - Bill Rust
resigned today. He got another opportunity and uh, he’s gone on – he’s left the organization, so I
wanted you to know that. You heard it from me, they’re starting to lose their area Vice
Presidents now, so, uh, will talk to you soon.

Take care. Bye.




                                                                                       PP_000040
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 90 of 101




PP_000019_T


 Begbates                         PP_000019
 Date                             9/20/2018
 Time                             22:35:32.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:33


Hey Pete, it’s Schultzie.

I just saw the news, buddy. I'm thinking about you, praying for ya, and uh, you know I love you
and I’m always in your corner, so, uh, these guys don't know what the hell they're doing. They
have no fuckin’ idea about a healthcare company. There's no leadership in this organization and
it’s absolutely disheartening.

And, I-I-I, I’m so sorry for what they are doing to you, and Bill. I, I am deeply, deeply saddened
by it, buddy. But I just want you to know I’m thinking about you and praying for ya.

Alright, I love you buddy. See ya.




                                                                                        PP_000041
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 91 of 101




PP_000020_T


 Begbates                        PP_000020
 Date                            9/26/2018
 Time                            14:47:38.000
 Date                            "Jeff Schultz" <+13124422244>
 Total Voicemail Duration        00:00:11


Hey Pete, it’s Schultzie.

Ah, just checking in on ya, man. And, uh, seeing how things are going. So if you get a chance,
gimme a call back and, uh, we can catch up.

Talk to you soon, buddy. Take care.




                                                                                     PP_000042
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 92 of 101




PP_000022_T


 Begbates                         PP_000022
 Date                             10/16/2018
 Time                             19:12:21.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:22


Hey Pete, it’s Schultzie.

You keep butt dialing me. I just wanna talk to ya – that’s all I wanna do is talk to my buddy.

I hope you’re staying strong, bud. You’re in my prayers every damn day, and I love ya. I love ya
and I'm with ya. Alright, talk to you later. Call me when you wanna talk. Bye.




                                                                                        PP_000043
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 93 of 101




PP_000024_T


 Begbates                             PP_000024
 Date                                 1/9/2019
 Time                                 21:04:25.000
 Date                                 "Jeff Schultz" <+13124422244>
 Total Voicemail Duration             00:00:27


Pete, call me back. It’s Schultzie.

Got some stuff for you. Hope you're doing well.

You hung up on me - don't understand. I didn't say anything offensive. I thought you just got
tired of me, telling you about how I uh, how I took your company to greater heights and through
2012 to 17, and I thought you hung up on me, but gimme a call. See ya.




                                                                                     PP_000044
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 94 of 101




PP_000026_T


 Begbates                         PP_000026
 Date                             3/8/2019
 Time                             18:49:57.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:24


Hey Pete, It’s Schultzie. It’s just about ten to two your time on Friday. Hope you're doing good,
General.

Uh, give me a call when you get a chance. I'm hoping you can give some good news. Uh, starting
next week buddy. Uh, I'm fired up and hopefully we got some things figured out that I can start
working hand-in-hand with Gloria and, uh, getting some things moving.

So gimme a call if you get a chance. Thanks buddy.




                                                                                       PP_000045
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 95 of 101




PP_000028_T


 Begbates                         PP_000028
 Date                             3/12/2019
 Time                             15:16:27.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:19


Hey Pete, It’s Schultzie.

Uh, Give me a call when you can. I think you're heading to Houston, uh, tomorrow, so I wish
you all the best of luck, buddy and I'm praying for ya and I love ya. So, uh, stay strong, stay
focused and, uh, go down there and kick some ass.

Alright, I love ya, bye




                                                                                       PP_000046
       Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 96 of 101




PP_000030_T


 Begbates                         PP_000030
 Date                             8/1/2019
 Time                             18:11:03.000
 Date                             "Jeff Schultz" <+13124422244>
 Total Voicemail Duration         00:00:32


Hey Pete, it’s Schultzie and I got big, bad Mike Carlton on the phone with me. We were just
talking about you and wondering how, number one, how the health is, how you’re doing. I know
Mike ran into you in grocery store and said you, you look good and things were moving forward,
but I just wanted to get a chance to catch up with ya. So, if you get a chance, give me a call and,
and uh, we can all catch up and see how things are going, buddy.

Uh, we miss you. We love you. We appreciate everything you’ve done for us in our life and, uh,
we just wan- really want to see how you're doing.

Okay, buddy. Take care. Bye.




                                                                                        PP_000047
                                        Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 97 of 101




                                                                                                                                                                     DEFENDANTS'
                                                                                                                                                                       EXHIBIT
                                                 SLR Cash Balance by Month                                                                                                 608
                                                                                                                                                                       19 Cr. 850 (JSR)




                                                                                                                                                                             $3,140,731




C
><
a,
0
00
 I
0
0
~




                                                                                          $721,995
                                                                               $553,981
      $257,821            $216,660            $298,970              $400,299
                                                         $284,177



       May-15    Jun-15    Jul-15    Aug-15   Sep-15      Oct-15    Nov-15     Dec-15     Jan-16     Feb-16   Mar-16   Apr-16   May-16   Jun-16   Jul-16   Aug-16   Sep-16       Oct-16




     Source: DX-559 - DX-593
                                                                                                 Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 98 of 101




             SLR Cash Payments To MiMedx from November 2015 Through September
                   2016 Paying Down SLR’s ~$4.6M Order in September 2015

             Millions                                                                               Grand Total Cash Received: $3,434,362
                                        $3.5




                                                                                                                                                                                                                                                                                                                                                                              $50,000
                                                                                                                                                                                                                                                                                                               $100,000




                                                                                                                                                                                                                                                                                                                                                                    $50,000
                                                                                                                                                                                                                                                                                                                                                         $200,000
                                                                                                                                                                                                                                                                                                     $75,000
                                                                                                                                                                                                                                                                                $100,000

                                                                                                                                                                                                                                                                                           $60,000
                                        $3.0




                                                                                                                                                                                                                                                                                                                                               $85,000
              Total Cash Received ($)




                                                                                                                                                                                                                                                   $18,287




                                                                                                                                                                                                                                                                                                                                     $85,000
                                                                                                                                                                                                                              $724,260

                                                                                                                                                                                                                                         $50,000



                                                                                                                                                                                                                                                             $15,000

                                                                                                                                                                                                                                                                       $5,000




                                                                                                                                                                                                                                                                                                                          $150,000
                                        $2.5
DX 672-001




                                                                                                                                                                                                                   $100,000
                                                                                                                                                                                                         $50,000
                                        $2.0




                                                                                                                                                                                               $36,815
                                                                                                                                                                           $30,000

                                                                                                                                                                                     $20,000
                                                                                                                                                                 $25,000
                                                                                                                                                       $45,000
                                                                                                                        $450,000



                                                                                                                                             $50,000
                                                                                                                                   $10,000




                                        $1.5
                                                                                                             $750,000




                                        $1.0
                                                                                       $30,000
                                                                             $10,000




                                        $0.5
                                                                                                   $15,000
                                                         $15,000

                                                                   $20,000
                                               $10,000




                                        $0.0



             DX-671



                                                                                                                                                                                                                                                                                                                                               DEFENDANTS’
                                                                                                                                                                                                                                                                                                                                                 EXHIBIT
                                                                                                                                                                                                                                                                                                                                                            672
                                                                                                                                                                                                                                                                                                                                                 19 Cr. 850 (JSR)
                                                                         Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 99 of 101




                                                         Payment Timing: Days From Invoice To Payment
                                                        Count Of All Payments By Days From Invoice To Payment (2014 – 2015 Invoices)
                                                       35,000
               Number of Payments From All Customers




                                                                         30,655                     Over 50,000 Payments Beyond 30 Days
                                                       30,000

                                                       25,000   23,158
DX 0604-001




                                                       20,000

                                                       15,000
                                                                                  12,437

                                                       10,000
                                                                                            6,367
                                                        5,000                                         3,938
                                                                                                              1,871                                        2,846
                                                                                                                       1,214     763         604   516
                                                           -
                                                                0-30     31-60    61-90    91-120 121-150 151-180 181-210 211-240 241-270 271-300         300+
                                                                                            Days From Invoice To Payment
              Source: DX-558



                                                                                                                                                         DEFENDANTS’
                                                                                                                                                           EXHIBIT
                                                                                                                                                             604
                                                                                                                                                         19 Cr. 850 (JSR)
                                            Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 100 of 101




                                       Reserves Available at End of Period
               5,000,000
                                                                                                                     $4.661M    $4.532M
               4,500,000

               4,000,000
                                                                                                          $3.534M
               3,500,000

               3,000,000
                                                                                             $2.954M
DX 0605-001




                                                                             $2.591M
               2,500,000

               2,000,000                                    $1.878M

               1,500,000

               1,000,000                     $0.948M
                             $0.831M

                500,000

                      -
                             Q1 2014         Q2 2014         Q3 2014         Q4 2014         Q1 2015       Q2 2015   Q3 2015     Q4 2015

                                                           Bad Debt Reserve            Sales Returns Reserve

              Source: DX-615, DX-616, DX-617, DX-619, DX-620, DX-621, DX-618, DX-622



                                                                                                                               DEFENDANTS’
                                                                                                                                 EXHIBIT
                                                                                                                                   605
                                                                                                                               19 Cr. 850 (JSR)
                                            Case 1:19-cr-00850-JSR Document 122 Filed 12/23/20 Page 101 of 101




                  MiMedx Stock: Reaction To Revenue Announcement
                 Quarter              Stock Price                        Stock Price           Range Met         Percent
                 And Year        Before Announcement                After Announcement        Or Exceeded        Change

                 Q1 2014                     $5.62                            $5.71                Yes           1.6%

                 Q2 2014                     $6.28                            $7.03                Yes           11.9%
DX 607-001




                 Q3 2014                     $6.91                            $7.24                Yes           4.8%

                 Q4 2014                     $9.27                            $8.79                Yes           -5.2%

                 Q1 2015                    $10.85                            $10.18               Yes           -6.2%

                  Q2 2015                   $12.41                            $11.15               Yes           -10.2%
                                                                                                                                Average
                 Q3 2015                     $9.84                            $8.44                Yes           -14.2%         -7.95%

                 Q4 2015                     $8.55                            $8.45                Yes           -1.2%

                 Q1 2016                     $8.99                            $8.20                No            -8.8%
             DX-548, DX-549, DX-550, DX-551, DX-552, DX-554, DX-555, DX-556, DX-596, DX-557


                                                                                                                     DEFENDANTS’
                                                                                                                       EXHIBIT
                                                                                                                            607
                                                                                                                        19 Cr. 850 (JSR)
